Exhibit 10.2
SUBLEASE AGREEMENT
     This Sublease Agreement (“Sublease”), dated as of May 9, 2008, is made
between Muze Inc., a Delaware corporation (“Sublandlord”), and Oncothyreon Inc.,
a Delaware corporation (“Subtenant”).
RECITALS
     A. Pursuant to that certain Fourth and Vine Office Lease dated September 8,
2006 between Selig Holdings Company, a Washington limited liability company, as
lessor (“Landlord”) and Sublandlord as lessee (together with all modifications,
amendments, riders and exhibits thereto, the “Lease”), a copy of which is
attached hereto as Exhibit A, Landlord leased to Sublandlord 18,177 rentable
square feet of space known as Suite 500 (the “Premises”) in the building known
as The Fourth and Vine Building, located at 2601 Fourth Avenue, Seattle,
Washington 98121 (the “Building”).
     B. Sublandlord wishes to sublease the Premises to Subtenant. The Premises
are shown cross-hatched on Exhibit B attached hereto (the “Subleased Premises”).
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Sublease, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, Sublandlord and
Subtenant hereby agree as follows:
AGREEMENT
     1. Sublease
          Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord, for the Term, at the rental, and upon all of the
conditions set forth herein, the Subleased Premises, together with the right to
use, in common with others entitled thereto, the hallways, stairways and
elevators necessary for access to the Subleased Premises and the lavatories
nearest to the Subleased Premises, as well as any other Building Common Areas
described in the Lease.
     2. Term and Possession
          2.1 Term
          The term of this Sublease (“Term”) shall commence on the later of
May 9, 2008 and the date by which Sublessor has delivered possession of the
Subleased Premises in the condition required herein (“Commencement Date”) unless
this Sublease is sooner terminated pursuant to its terms or the Lease is sooner
terminated pursuant to its terms. The Term shall expire on December 17, 2011,
concurrent with the Lease (“Expiration Date”). For the avoidance of doubt,
Subtenant shall have no right to renew or extend this Sublease in any way
following the Expiration Date, Sublandlord’ s rights under the Lease shall
terminate as of the Expiration Date and Section 40 of the Lease shall not be
applicable to either party hereunder. Any right of first refusal or expansion
granted to Sublandlord pursuant to Sections 43 and 44 of the Lease or Section 16
of the First

 



--------------------------------------------------------------------------------



 



Addendum shall be granted to Subtenant hereunder (collectively, the “Expansion
Rights”), provided however, that any Expansion Rights shall not be subject to
the Lease or this Sublease and shall be negotiated in good faith and set forth
in a separate written agreement between Subtenant and Landlord and any such
agreement shall have no force and effect whatsoever on Sublandlord.
          2.2 Condition of Subleased Premises
          Sublandlord shall deliver to Subtenant possession of the Subleased
Premises on the Commencement Date in good, vacant, broom clean condition
(“Possession”). For the avoidance of doubt, Sublandlord is in full compliance
with Section 8 of the Lease as of the date of this Sublease. If for any reason
Sublandlord does not deliver Possession to Subtenant on or prior to May 15,
2008, rent shall abate until delivery of Possession. If Sublandlord does not
deliver Possession of the Subleased Premises on or prior to June 1, 2008,
Subtenant shall have a right to terminate this Sublease.
     3. Base Rent, Operating Expenses, Security Deposit and First Month’s Rent
          3.1 Base Rent
          Subtenant shall pay to Sublandlord “Base Rent” in the amount of Thirty
Three Thousand Twenty-four and 50/100 Dollars ($33,324.50) simultaneously with
the execution of this Sublease, which pre-paid Base Rent shall be applicable to
the first month of the Term in which Base Rent is payable (August 2008), and
thereafter as follows:

          Period   Base Rent
Commencement Date through July 31, 2008
  $ 0  
August 1, 2008 through December 17, 2008
  $ 33,324.50  
December 18, 2008 through December 17, 2009
  $ 34,839.25  
December 18, 2009 through December 17, 2011
  $ 36,354.00  

     The monthly installments of Base Rent shall be prorated on a per diem basis
for the first or last month of the Term if the Commencement Date or Expiration
Date is not the first day or last day of a calendar month. For avoidance of
doubt, the parties agree that (i) Subtenant shall not be required to pay Base
Rent, Operating Services and Real Estate Taxes from the Commencement Date
through July 31, 2008 and (ii) without limiting the foregoing, that Sublandlord
currently pays One Thousand Six Hundred Ninety Dollars per month as its Pro-Rata
Share of Operating Services for HVAC OT and Subtenant shall be responsible for
the HVAC OT payments charged to Sublandlord, if any, as of the Rent Commencement
Date.
          3.2 Operating Expenses and Real Estate Taxes
               (a) In addition to Base Rent, Subtenant shall pay during the Term
its Pro-Rata Share of Operating Services and Real Estate Taxes as set forth in
the Lease, as incorporated herein; provided, however, that notwithstanding
anything to the contrary in this Sublease, Subtenant shall not be required to
pay any Operating Services or Real Estate Taxes or perform any obligation that
is (i) fairly allocable to any period of time prior to the Commencement Date or
following the

-2-



--------------------------------------------------------------------------------



 



expiration or sooner termination of this Sublease or (ii) payable as a result of
a default by Sublandlord of any of its obligations under the Lease.
               (b) Sublandlord shall promptly deliver to Subtenant all invoices
and statements submitted to Sublandlord by Landlord that document payments of
Operating Services or Real Estate Taxes for which Subtenant is responsible.
Subtenant shall have the right afforded Sublandlord under paragraph 19 of the
Lease Addendum to the Lease to examine the books and records of Landlord for the
purpose of verifying the accuracy of Landlord’s statement of Operating Services.
If Landlord does not grant Subtenant a reasonable opportunity to do so, then
Sublandlord shall, on behalf of Subtenant and Sublandlord, make such examination
and Subtenant shall reimburse Sublandlord the reasonable costs of so doing.
               (c) Subtenant shall be entitled to a credit against future
installments of Operating Services and Real Estate Taxes if and to the extent
that Sublandlord shall have received such credit from Landlord and to the extent
such credit is fairly allocable to the Operating Services and Real Estate Taxes
attributable to the Subleased Premises.
          3.3 Security Deposit
          Notwithstanding Section 3.1 of this Sublease, Subtenant shall pay to
Sublandlord, simultaneously with the execution of this Sublease, a security
deposit of One Hundred Thousand Dollars ($100,000) (the “Security Deposit”).
Promptly following the Expiration Date, Sublandlord shall return the Security
Deposit to Subtenant. The Security Deposit shall be sent by wire transfer to the
following account:
     4. Use of Premises
          The Premises shall be used and occupied only for general office,
laboratory and research and development purposes and for any other purpose
permitted under the Lease. Notwithstanding anything to the contrary in this
Sublease or the Lease, Sublandlord waives any right of distraint, distress for
rent or landlord’s lien that may arise at law. Notwithstanding anything to the
contrary in this Sublease or the Lease, as incorporated herein, subject to the
written consent of Landlord, Sublandlord hereby consents to Subtenant’s
construction of the Subtenant Improvements (as more particularly described in
Exhibit E, attached hereto).
     5. Incorporation by Reference
          5.1 Subject to Lease
          This Sublease is subject to all of the terms and conditions of the
Lease by and between Sublandlord and Landlord.
          5.2 Excluded Sections
          Notwithstanding anything to the contrary set forth in this Sublease,
(a) the following provisions of the Lease shall not be incorporated herein and
shall not be binding on Subtenant:

-3-



--------------------------------------------------------------------------------



 



Sections 2 – 5, 17, 18 (last four sentences of first paragraph only), 37, 38,
40-42, 45, and Section 17 and Exhibit B-2 of the Lease Addendum; (b) references
in the following provisions of the Lease to “Lessor” shall mean “Landlord” as
defined herein: Sections 6, 7, 10, 11, 14, 15, 19, 26, 43, 44, and Sections 14,
16, and 21 (last sentence only) of the Lease Addendum; (c) wherever there is a
requirement to pay the costs and expenses of “Landlord,” Subtenant shall only be
obligated to pay Landlord’s costs and expenses and not both Sublandlord’s and
Landlord’s costs and expenses; and (d) Sublandlord shall use commercially
reasonable efforts to assist Subtenant in the exercise of Subtenant’s rights
under Sections 43 and 44 of the Lease and Section 16 of the Lease Addendum, as
incorporated herein, including but not limited to, the timely delivery of
notices to and from Subtenant and Landlord.
          5.3 Interpretation
          The terms, conditions and respective obligations of Sublandlord and
Subtenant to each other under this Sublease shall be the terms and conditions of
the Lease, as incorporated herein, except for those provisions of the Lease
which are directly contradicted by this Sublease, in which event the terms of
this Sublease shall control over the Lease. Therefore, for the purposes of this
Sublease, and except as set forth above, (a) wherever in the Lease the word
“Lessor” is used it shall be deemed to mean the Sublandlord herein and wherever
in the Lease the word “Lessee” is used it shall be deemed to mean the Subtenant
herein, (b) each reference in such incorporated sections to “Lease” shall be
deemed a reference to “Sublease”.
     6. Sublandlord’s Representations and Warranties
          Sublandlord represents and warrants to Subtenant as follows:
          (a) The Lease is in full force and effect and has not been modified,
supplemented or amended, and a true, correct and complete copy of the Lease is
attached hereto as Exhibit A.
          (b) Sublandlord has the right to and is in full and complete
possession of the Premises.
          (c) Sublandlord has fulfilled all its duties under the Lease and is
not in default under the Lease.
          (d) To the best of Sublandlord’s knowledge Landlord has fulfilled all
its duties under the Lease and is not in default under the Lease.
          (e) Sublandlord has not assigned, transferred or delegated any of its
right or duties under the Lease or pledged or encumbered any of its interest in,
or right under the Lease.
          (f) Sublandlord has reviewed the Lease (as that term is defined in the
Lease), the Lease does not in any way prohibit this Sublease, and no provision
of the Lease could adversely affect the Subleased Premises or Subtenant’s rights
or obligations under this Sublease.

-4-



--------------------------------------------------------------------------------



 



          (g) Landlord has consented to the Sublease pursuant to the letter
agreement attached hereto as Exhibit C.
          (h) Sublandlord has all right, power and authority necessary to enter
into and deliver this Sublease and to perform its obligations hereunder.
     7. Covenants Regarding Lease
          (a) Sublandlord shall not commit or suffer any act or omission that
will result in a violation of or a default under any of the provisions of the
Lease.
          (b) Sublandlord shall exercise commercially reasonable efforts in
attempting to cause Landlord to perform its obligations and give any required
consents under the Lease for the benefit of Subtenant. Such reasonable good
faith efforts shall include, without limitation: (a) upon Subtenant’s written
request, immediately notifying Landlord of its nonperformance under the Lease,
and requesting that Landlord perform its obligations under the Lease; and
(b) permitting Subtenant to commence a lawsuit or other action in Sublandlord’s
name to obtain the performance required from Landlord under the Lease; provided,
however, that if Subtenant commences a lawsuit or other action, Subtenant shall
pay all costs and expenses incurred in connection therewith, and Subtenant shall
indemnify Sublandlord against, and hold Sublandlord harmless from, all
reasonable costs and expenses incurred by Sublandlord in connection therewith.
          (c) Sublandlord agrees to deliver to Subtenant a copy of any notice
received from Landlord relating to the Subleased Premises within three (3) days
of its receipt thereof.
          (d) In the event that Sublandlord defaults under its obligations to be
performed under the Lease or this Sublease, Subtenant shall have the right to
cure the default before the date Sublandlord’s applicable cure period expires.
If such default is cured by Subtenant, Sublandlord shall reimburse Subtenant for
such amounts within ten (10) days after notice and demand therefor from
Subtenant, together with interest at the interest rate specified in the Lease.
If Sublandlord fails to reimburse Subtenant within such ten (10) day period,
Subtenant may deduct such amounts from subsequent installments of rent due to
Sublandlord under this Sublease.
          (e) Sublandlord shall not voluntarily terminate the Lease without
Subtenant’s prior written consent. Sublandlord expressly waives any and all
rights it may have to terminate the Lease arising under Section 45 thereof.
          (f) Sublandlord shall not amend the Lease in any way that would affect
the Subleased Premises or Subtenant’s rights or obligations under this Sublease
without Subtenant’s prior written consent. Sublandlord shall in no event extend
the Term of the Lease without the prior written consent of Subtenant, and
Sublandlord expressly waives any and all rights it may have to extend the Term
of the Lease arising under Section 40 of the Lease or Section 17 of that certain
Lease Addendum dated September 8, 2006 by and between Landlord and Sublandlord
(the “First Addendum”).
     8. Indemnification and Insurance

-5-



--------------------------------------------------------------------------------



 



          8.1 Subtenant’s Indemnification
          Subtenant shall indemnify, defend and hold harmless Sublandlord as set
forth in Section 23 of the Lease, as incorporated herein.
          8.2 Sublandlord’s Indemnification
          Sublandlord shall indemnify, defend and hold harmless Subtenant as set
forth in Section 23 of the Lease, as incorporated herein.
          8.3 Subtenant’s Insurance
          Subtenant shall keep in force such casualty, general liability and
business interruption insurance as a prudent tenant occupying and using the
Premises would keep in force and effect. Sublandlord shall be named as an
additional insured under each such policy of liability insurance obtained by
Subtenant. Subtenant shall furnish certificates of insurance issued by the
applicable insurance carriers, not local agents thereof, evidencing all of the
foregoing insurance coverages prior to or upon execution of this Sublease. All
of the above-described policies shall provide that the insurance carrier will
endeavor to provide no less than thirty (30) days prior written notice of
cancellation, or non-renewal shall be given to Sublandlord. The failure of
Subtenant to comply with any of the terms of these policies shall not adversely
affect Sublandlord’s coverage thereunder. Certificates of insurance evidencing
any modification, renewal or replacement of any of these insurance coverages
shall be furnished to Sublandlord within ten (10) days after such modification,
renewal or replacement.
          8.4 Release and Waiver of Subrogation
          Notwithstanding anything to the contrary herein, Sublandlord and
Subtenant hereby release each other, and their respective agents, employees,
subtenants, and contractors, from all liability for damage to any property that
is caused by or results from a risk which is actually insured against or which
would normally be covered by “all risk” property insurance, without regard to
the negligence or willful misconduct of the entity so released. Each party shall
use its best efforts to cause each insurance policy it obtains to provide that
the insurer thereunder waives all right of recovery by way of subrogation as
required herein in connection with any injury or damage covered by the policy.
If the insurance policy cannot be obtained with the waiver of subrogation, or if
the waiver of subrogation is available only at additional cost and the party for
whose benefit the waiver is not obtained does not pay the additional cost, then
the party obtaining the insurance immediately shall notify the other party of
that fact.
     9. Notices
          All notices and demands that may or are to be required or permitted
are to be given by either party on the other hereunder shall be in writing. All
notices and demands by Sublandlord to Subtenant shall be personally delivered or
sent by a nationally recognized private carrier of overnight mail (e.g. FedEx)
or by United States Certified Mail, return receipt requested and postage

-6-



--------------------------------------------------------------------------------



 



prepaid, to the parties at the addresses listed below or at such other addresses
as the parties may designate by notice from time to time.

     
To Sublandlord:
  Muze Inc.
 
  304 Hudson Street
 
  New York, NY 10013
 
  Attention: General Counsel
 
   
To Subtenant:
  Prior to the Commencement Date:
 
   
 
  Oncothyreon Inc.
 
  110 1l0th Avenue NE, Suite 685
 
  Bellevue, WA 98004
 
  Attention:                     
 
   
 
  After the Commencement Date:
 
   
 
  Oncothyreon Inc.
 
  2601 Fourth Avenue
 
  Suite 500
 
  Seattle, Washington 98121
 
  Attn:                     

     10. Quite Enjoyment
          Provided that Subtenant is not in default of any term or provision of
the Lease or this Sublease beyond applicable notice and cure periods, Subtenant
shall have peaceful and quiet enjoyment of the Subleased Premises without
interference from Sublandlord or any person or entity claiming by, through or
under Sublandlord, subject to the terms and conditions of this Sublease.
     11. Attorney’s Fees
          If Sublandlord or Subtenant shall commence an action against the other
arising out of or in connection with this Sublease, the prevailing party shall
be entitled to recover its costs of suit and reasonable attorney’s fees.
     12. Broker’s Payments
          Upon execution of this Agreement, Sublandlord shall pay the following
unconditional payments to the following listing agents:
          (a) Eighteen Thousand One Hundred Seventy Seven Dollars ($18,177.00)
to Douglas Hanafin of Washington Partners, Inc. for services rendered as the
listing agent for Sublandlord hereunder, in full satisfaction of all fees due
relating to this Sublease.

-7-



--------------------------------------------------------------------------------



 



          (b) Fifty Thousand Dollars ($50,000.00) to The Staubach Agency for
services rendered as the agent for Subtenant hereunder, in full satisfaction of
all fees due relating to this Sublease.
     13. Entire Agreement
          This Sublease, the Exhibits attached hereto and the Lease, to the
extent incorporated herein by reference, constitute the entire agreement between
Sublandlord and Subtenant with respect to the Subleased Premises and may not be
amended or altered except by written agreement executed by both parties.
     14. Binding on Successors
          This Sublease shall bind the parties’ heirs, successors,
representatives and permitted assigns.
     15. Assignment of Rights
          Sublandlord hereby assigns to Subtenant all warranties given and
indemnities made by Landlord to Sublandlord under the Lease which would reduce
Subtenant’s obligations hereunder, and shall cooperate with Subtenant to enforce
all such warranties and indemnities.
     16. Authorization to Direct Sublease Payments
          Subtenant shall have the right to pay all rent and other sums owing by
Subtenant to Sublandlord hereunder for those items which also are owed by
Sublandlord to Landlord under the Lease directly to Landlord, provided Subtenant
has direct knowledge that Sublandlord has failed or shall fail to make any
payment required to be made by Sublandlord to Landlord under the Lease and
Sublandlord fails to provide adequate proof or assurance of payment within ten
(10) business days after Subtenant’s written demand requesting such proof.
Subtenant shall provide to Sublandlord concurrently with any payment to Landlord
reasonable evidence of such payment. Any sums paid directly by Subtenant to
Landlord in accordance with this paragraph shall be credited toward the amounts
payable by Subtenant to Sublandlord under this Sublease.
          17. Surrender
          Provided that Subtenant and Landlord enter into a direct lease for the
Subleased Premises, Subtenant shall not be required to surrender the Subleased
Premises to Sublandlord in connection with the expiration or earlier termination
of this Sublease, nor shall any provision of this Sublease, or the Master Lease
(as incorporated herein) dealing with the terms and conditions of such surrender
apply, unless this Sublease is terminated by Landlord or by Sublandlord (with
Subtenant’s consent) due to Subtenant’s default under this Sublease.
     18. Furniture, Fixtures and Equipment
          Subtenant shall have the right to use during the Term the office
furnishings, fixtures and equipment within the Subleased Premises which are
identified on Exhibit D attached hereto (the

-8-



--------------------------------------------------------------------------------



 



“FF&E”) at no additional cost to Subtenant. Upon the expiration or earlier
termination of this Sublease, Sublandlord shall sell and transfer the FF&E to
Subtenant for the sum of One Dollar ($1.00) pursuant to a commercially
reasonable bill of sale.
     19. Compliance with Laws
          Notwithstanding anything to the contrary in the Lease, as incorporated
herein, Subtenant shall not be required to comply with or cause the Subleased
Premises to comply with any laws, rules, regulations or insurance requirements
requiring the construction of alterations unless such compliance is necessitated
solely due to Subtenant’s particular use of the Subleased Premises.
     20. Hazardous Materials
          To the best knowledge of Sublandlord, no Hazardous Materials are
present in or about the Subleased Premises and no action, proceeding, or claim
is pending or threatened concerning any Hazardous Materials or pursuant to any
laws. Sublandlord shall indemnify, defend, protect and hold Subtenant, its
agents, officers, directors and shareholders, harmless from and against all
claims, actions, losses, costs, damages, liabilities (including, without
limitation, sums paid in settlement of claims), and expenses (including, without
limitation, reasonable attorneys’, fees), arising out of or based upon the
presence of any Hazardous Materials on, under, in or about the Subleased
Premises, except to the extent the same results from Subtenant’s release or
emission of Hazardous Materials in or about the Subleased Premises in violation
of laws. As used herein, “Hazardous Material” shall mean any material which is
now or hereafter regulated by any governmental authority or which poses a hazard
to the environment or human life.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto hereby execute this Sublease as of
the day and year first above written.

          SUBLANDLORD:    
 
        MUZE INC., a Delaware corporation    
 
       
By:
  /s/ Lee Jin Ho    
 
 
 
   
Name:
  Lee Jin Ho    
Title:
  VP Marketing    
 
        SUBTENANT:    
 
        ONCOTHYREON INC., a Delaware corporation    
 
       
By:
  /s/ Robert Kirkman, M.D.    
 
 
 
   
Name:
  Robert Kirkman, M.D.    
Title:
  CEO    

-10-



--------------------------------------------------------------------------------



 



     
STATE OF WASHINGTON
  ) 
 
  ) ss.
COUNTY OF KING
  ) 

     On this 9th day of May, 2008, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn, personally
appeared Robert Kirkman, M.D., to me known to be the person who signed as CEO of
Oncothyreon, the corporation that executed the within and foregoing instrument,
and acknowledged said instrument to be the free and voluntary act and deed of
said corporation for the uses and purposes therein mentioned, and on oath stated
that he was duly elected, qualified and acting as said officer of the
corporation, that he was authorized to execute said instrument and that the seal
affixed, if any, is the corporate seal of said corporation.
     IN WITNESS WHEREOF I have hereunto set my hand and official seal the day
and year first above written.

         
 
  /s/ Marcia K. Newlun    
 
 
 
Signature    
 
       
 
  NOTARY PUBLIC in and for the State of Washington, residing at Redmond).    
 
  My appointment expires: March 9, 2009.    

     
STATE OF WASHINGTON
  ) 
 
  ) ss.
COUNTY OF KING
  ) 

     On this 9th day of May, 2008, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn, personally
appeared Lee Jin Ho, to me known to be the person who signed as VP Marketing of
Muze, the corporation that executed the within and foregoing instrument, and
acknowledged said instrument to be the free and voluntary act and deed of said
corporation for the uses and purposes therein mentioned, and on oath stated that
he was duly elected, qualified and acting as said officer of the corporation,
that he was authorized to execute said instrument and that the seal affixed, if
any, is the corporate seal of said corporation.
     IN WITNESS WHEREOF I have hereunto set my hand and official seal the day
and year first above written.

         
 
  /s/ Danielle L. Greenwell    
 
 
 
Signature    
 
       
 
  NOTARY PUBLIC in and for the State of Washington, residing at Seattle).
My appointment expires: January 29, 2011.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEASE

 



--------------------------------------------------------------------------------



 



FOURTH AND VINE
OFFICE LEASE
     THIS LEASE (the “Lease”), made the 8th day of September, 2006, by and
between SELIG HOLDINGS COMPANY, a Washington limited liability company, whose
address is 1000 Second Avenue, Suite 1800, Seattle, Washington, 98104-1046,
(“Lessor”) and MUZE, INC., a New York corporation, whose address is 304 Hudson
Street, 8th Floor, New York, New York 10013, Attention CFO (“Lessee”).
     1. DESCRIPTION. In consideration of the terms, covenants and conditions
contained in this Lease and the obligation of Lessee to pay the Rent (as
hereinafter defined), Lessor leases to Lessee and Lessee leases from Lessor that
certain space consisting of 18,177 rentable square feet and 17,087 usable square
feet situated on the 5th floor (the “Premises”) of Lessor’s building located at
2601 Fourth Avenue, City of Seattle, State of Washington 98121 (the “Building”),
the legal description of which is:
Lots 5, 6, 7 and 8, Block 33 Bell and Denny’s Second Addition to City of
Seattle, heretofore laid off by A. A. Denny and William N. Bell according to
plat recorded in Volume 1 of plats, page 77 in King County Washington.
Suite 500
     Lessee shall have the nonexclusive right to use in common with other
tenants in the Building the following areas (“Common Areas”) appurtenant to the
Premises:
          (i) The Building’s common entrances, lobbies, restrooms, elevators,
stairways and access ways, loading docks, ramps, drives and platforms and any
passageways and service ways thereto, and the common pipes, conduits, wires and
appurtenant equipment serving the Premises;
          (ii) Loading and unloading areas, trash areas, parking areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas and
similar areas and facilities appurtenant to the Building.
     2. The term of this Lease shall be for a period of 60 months (the “Term”).
The Lease shall begin on the first business day of the week following the
earliest of (i) the date that the improvements to the Premises have achieved
Substantial Completion (defined below), (ii) the date the improvements to the
Premises would have achieved Substantial Completion but for Tenant Delays (as
defined below), or (iii) the date Tenant accepts possession of the Premises for
purposes of conducting its business there from (the “Term Commencement Date”).
The term “Substantial Completion” shall mean completion of construction to the
extent that the Premises may be occupied for the conduct of Lessee’s business
subject to future completion of minor punch list items.
     Notwithstanding the above, provided the Lessor has received final, approved
and signed off Final Plans, Lessor agrees except in the event of Tenant Delay
(as defined below) or Force Majeure (as defined below), to have the Premises in
a state of completion sufficient for Lessee to set up its furniture and
equipment, install cabling and bring its server room on line not later than 90
days after

 



--------------------------------------------------------------------------------



 



the approval of the Final Plans. During this early access period, Lessor may
proceed with its Substantial Completion of the premises provided Lessee’s
cabling and server room work is not thereby impeded.
     For purposes of this Lease, the term “Force Majeure” shall mean acts of
God, strikes, lockouts, labor troubles, inability to procure materials despite
commercially reasonably efforts to do so, orders or directives of governmental
bodies, and other similar causes beyond a party’s reasonable control. The term
“Tenant Delay” shall mean any delay in the completion of Lessor’s Work as a
result of the failure of Lessee without fault of Lessor to provide construction
documents to Lessor on or before the date set forth above or any delay in fact
to the extent caused by a change requested by Lessee to the construction
documents approved by Lessor.
     In the event the Premises are not ready for occupancy on the date set forth
above, whether occasioned by Lessor or Lessee, the Lease Term shall be extended
in such a manner as to reflect the delay occasioned by the failure of the
Premises to be ready for occupancy. In no event shall Lessor or Lessee be liable
for any further damages. In the event the Lessor’s Work is not substantially
completed on or before February 26, 2007 unless caused by Tenant Delay or Force
Majeure, Lessee may terminate this Lease upon ten (10) days written notice to
Lessor.
     3. RENT. Beginning on the Term Commencement Date and on the first day of
each calendar month during the Term, Lessee shall pay Lessor rent at the
following annual base rental rates: $22.00 per rentable square foot for months
1-24; $23.00 per rentable square foot for months 25-36 and $24.00 per rentable
square foot for months 37-60. Rent for any fractional calendar month, at the
beginning or end of the term, shall be the pro rated portion of the rent
computed on an annual basis.
     4. FIRST MONTH RENT AND SECURITY DEPOSIT. As consideration for the
execution of this Lease by Lessor and Lessee, Lessee shall pay Lessor the sum of
$69,678.50. Such amount shall be due within 15 days of Lessee’s receiving a
fully executed Lease from Lessor and the Initial SNDA. in the event Lessee fully
complies with all the terms and conditions of this Lease, but not otherwise, an
amount equal to the first months rent due under this Agreement shall be credited
against the first months rent due under this Lease upon the date such payment is
due, and the remainder shall be credited against the last month’s rental on the
term of this Lease.
     5. USES. Lessee agrees that Lessee will use and occupy said Premises for
general offices and related purposes and for no other purposes.
     6. RULES AND REGULATIONS. Lessee and their agents, employees, servants or
those claiming under Lessee will at all times observe, perform and abide by all
of the Rules and Regulations printed on this instrument or which may be
hereafter promulgated by Lessor, all of which it is covenanted and agreed by the
parties hereto shall be and are hereby made a part of this Lease.
     7. CARE AND SURRENDER OF PREMISES. Lessee shall take good care of the
Premises and shall promptly make all necessary repairs except those required
herein to be made by Lessor. At the expiration or sooner termination of this
Lease, Lessee, without notice, will

-2-



--------------------------------------------------------------------------------



 



immediately and peacefully quit and surrender the Premises in broom clean good
order, condition and repair (damage by reasonable wear, the elements, or tire or
other casualty excepted). Lessee shall be responsible for removal of all
personal property from the Premises, (excepting fixtures being that which is
attached to the Premises, and property of the Lessor) including, but not limited
to, the removal of Lessee installed communication cabling, telephone equipment
and signage (but excluding any pre-existing cabling). Lessee shall be
responsible for repairing any damage to the Premises caused by such removal. If
Lessee fails to remove and restore the Premises at Lease expiration, then Lessor
shall have the right to remove said property and restore the Premises and Lessee
shall be responsible for all costs associated therewith. Lessee shall also be
responsible for those reasonable costs incurred by Lessor for removing debris
Lessee may discard in the process of preparing to vacate the Premises and for a
final cleaning of the Premises, including, but not limited to, the cleaning, or
replacement of carpets if damage is not caused by reasonable wear or casualty,
and removal and disposal of Lessee’s personal property remaining in the
Premises.
     8. ALTERATIONS. Lessee shall not make any alterations or improvements in,
or additions to said Premises without first obtaining the written consent of
Lessor, whose consent shall not be unreasonably withheld, conditioned or
delayed. All such alterations, additions and improvements shall be at the sole
cost and expense of Lessee and shall become the property of Lessor and shall
remain in and be surrendered with the Premises as a part thereof at the
termination of this Lease, without disturbance, molestation or injury,
reasonable wear and tear excepted.
     9. RESTRICTIONS. Lessee will not use or permit to be used in said Premises
anything that will increase the rate of insurance on said Building or any part
thereof, nor anything that may be dangerous to life or limb; nor in any manner
deface or injure said Building or any part thereof; nor overload any floor or
part thereof; nor permit any objectionable noise or odor to escape or to be
emitted from said Premises, or do anything or permit anything to be done upon
said Premises in any way tending to create a nuisance or to disturb any other
tenant or occupant of any part of said Building. Lessee, at Lessee’s expense,
will comply with all health, fire and police regulations respecting the
occupancy of said Premises. The Premises shall not be used for lodging or
sleeping, and no animals or birds will be allowed in the Building.
     10. WEIGHT RESTRICTIONS. Safes, furniture or bulky articles may be moved in
or out of said Premises only at such hours and in such manner as will least
inconvenience other tenants, which hours and manner shall be at the discretion
of Lessor. No safe or other article of over 2,000 pounds shall be moved into
said Premises without the consent of Lessor, whose consent shall not be
unreasonably withheld, conditioned or delayed, and Lessor shall have the right
to locate the position of any article of weight in said Premises if Lessor so
desires.
     11. SIGN RESTRICTION. No sign, picture, advertisement or notice shall be
displayed, inscribed, painted or affixed to any of the glass or woodwork of the
Building without the prior approval of Lessor. Such approval shall not be
unreasonably withheld, conditioned or delayed.
     12. LOCKS. No additional locks shall be placed upon any doors of the
Premises. Keys will be furnished to each door lock. At the termination of the
Lease, Lessee shall surrender all keys to the Premises whether paid for or not.

-3-



--------------------------------------------------------------------------------



 



     13. KEY. Lessor, his janitor, engineer or other agents may retain a pass
key to said Premises to enable him to examine the Premises from time to time
with reference to any emergency or to the general maintenance of said Premises,
provided that Lessor shall be responsible for all acts or omissions of itself,
his janitor, engineer or other agents while on the Premises to the extent such
acts or omissions cause any damage, loss, cost or expense to Lessee.
     14. TELEPHONE SERVICE. If Lessee desires telephonic or any other electric
connection, Lessor will direct the electricians as to where and how the wires
are to be introduced, and without such directions no boring or cutting for wires
in installation thereof will be permitted. Lessee shall supply its own
requirements for telephone service with respect to the Premises and shall be
allowed to select its providers for telecommunications and other services,
Lessee or its service providers, without charge, shall be allowed to install
data lines, fiber optics, satellite television receivers on the roof of the
building at a monthly charge of $100 per rooftop installation, multiple points
of entry, and other special telecommunication facilities, including cabling and
connections from service providers to the Premises. Lessor shall, without
charge, cooperate as needed with Lessee’s telecommunications and other service
providers, including, without limitation providing building information,
providing closet space in the basement of the building, and signing required
authorizations for installation.
     15. SERVICES. Lessor shall maintain the Premises and the public and common
areas of Building, such as lobbies, stairs, corridor and restrooms, and all
Building systems, including without limitation, the plumbing, heating,
ventilating, air conditioning, elevator and electrical systems in reasonably
good order and condition, comparable with other Seattle Class A office space
except for damage in excess of ordinary wear and tear occasioned by the act of
Lessee.
     Lessor shall furnish Premises 24 hours per day 7 days per week with
elevator service as well as electricity for lighting and operation of general
office computers and other electronics heat normal office air-conditioning,
existing server room HVAC & electrical power, and elevator services, during the
ordinary business hours of the Building. Lessor shall also provide lighting and
ballast replacement for Lessor furnished lighting, toilet room supplies, window
washing with reasonable frequency, and customary janitor service.
     Notwithstanding the above should Lessee require additional server room
equipment requiring additional air conditioning units and electrical power, the
cost of the operation and maintenance associated with such additional equipment
shall be at Lessee’s expense. Lessor agrees that the installation or use of
(i) the 12 ton HVAC capacity and (ii) the other Tenant Improvements Installed by
Lessor or as shown an the Final Plans will not trigger any separate equipment or
Lessee’s paying any additional charges or expenses. Lessor may install a
separate electrical meter and bill Lessee separately for such actual water and
electrical consumption or charge a reasonable hourly fee (currently $1.25 per
hour per heat pump) for hours beyond 12 hours Monday through Friday and four
(4) hours on Saturday’s.
     Lessor shall not be liable to Lessee for any loss or damage caused by or
resulting from any variation, interruption or any failure of said services due
to any cause whatsoever. No temporary interruption or failure of such services
due to the making of repairs, alterations, or improvements, or due to accident
or strike or conditions or events not under Lessor’s control shall be deemed as
an

-4-



--------------------------------------------------------------------------------



 



eviction of Lessee or relieve Lessee from any of Lessee’s obligations hereunder
(except as expressly set forth herein).
     In the event of any lack of attention on the part of Lessor and any
dissatisfaction with the service of the Building, or any unreasonable annoyance
of any kind, Lessee is requested to make complaints at Lessor’s Building office
and not to Lessor’s employees or agents seen within the Building. Lessee is
further requested to remember that Lessor is as anxious as Lessee that a high
grade service be maintained, and that the Premises be kept in a state to enable
Lessee to transact business with the greatest possible ease and comfort. The
rules and regulations are not made to unnecessarily restrict Lessee, but to
enable Lessor to operate the Building to the best advantage of both parties
hereto. To this end Lessor shall have the right to waive from time to time such
part or parts of these rules and regulations as in his judgment may not be
necessary for the proper maintenance or operation of the Building or consistent
with good service, and may from time to time make such further reasonable rules
and regulations as in his judgment may be needed for the safety, care and
cleanliness of the Premises and the Building and for the preservation of order
therein.
     16. SOLICITORS. Lessor will make an effort to keep solicitors out of the
Building, and Lessee will not oppose Lessor in his attempt to accomplish this
end.
     17. FLOOR PLAN. The floor plan and specifications for Lessee’s occupancy
shall be attached hereto and marked Exhibit “A” which shall be approved by both
Lessor and Lessee, both of whose approval shall not be unreasonably withheld,
conditioned or delayed.
     18. ASSIGNMENT. Lessee will not assign this Lease, or any interest
hereunder, and this Lease, or any interest hereunder without Lessor’s consent
which shall not be unreasonably withheld, and this Lease, shall not be assigned
by operation of law without first obtaining the written consent of Lessor, whose
consent shall not be unreasonably withheld, conditioned or delayed. This lease
may be assigned without Lessor’s consent to a wholly owned affiliate subsidiary
or parent company of Lessee, or to the entity with which or into which Lessee
may merge, whether or not Lessee is the survivor of such merger, or to the
purchaser of substantially all of the assets of Lessee located at the Premises,
provided Lessee shall give Lessor written notice of such assignment. A transfer
of Lessee’s stock shall not be deemed an assignment. Lessee will not sublet said
Premises or any part thereof and will not permit the use of said Premises by
others other than Lessee and the agents of Lessee without first obtaining the
written consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed. In the event such written consent shall be given, no
other or subsequent assignment or subletting shall be made without the previous
written consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed. In the event Lessee desires to assign or sublet the
entire Premises for the remainder of the lease term (other than a transfer to an
affiliate of or successor-in-interest to Lessee), Lessor shall have the first
right, but not the obligation to recapture the Premises. In the event Lessee
contemplates a transfer subject to Lessor’s right of recapture, Lessee shall
give Lessor notice thereof (the “Intention to Transfer Notice”). Thereafter,
Lessor shall have the option, by giving written notice to Lessee within 10 days
after receipt of any Intention to Transfer Notice, to recapture the Premises. If
Lessor declines, or fails to elect in a timely manner, to recapture the Premises
under this Section, then, commencing on the last day of such 10 day period,
Lessor shall not have any right to recapture the Premises with

-5-



--------------------------------------------------------------------------------



 



respect to any such transfer, provided that any such transfer shall be subject
to the terms of this Section 18.
     With respect to any requested consent to an assignment or subletting as
required by this section, Lessor shall be deemed to have consented if Lessor
does not respond to Lessee’s request within fifteen (15) business days after
Lessee requests consent.
     Lessor’s consent or refusal of consent shall be in writing and, if Lessor
refuses consent, the reasons for refusal shall be stated with particularity,
Lessor’s consent to an assignment shall be accompanied by a statement prepared
by Lessee and the assignee or sublessee, stating that Lessee is not in default
under the Lease (or setting forth in what respects Lessee is in default), that
this Lease has not been amended or modified (or setting forth such amendments or
modifications), the expiration date of this Lease, and the date to which Rent
has been paid.
     19. OPERATING SERVICES AND REAL ESTATE TAXES. The annual base rental rate
per rentable square foot in Paragraph 3 includes Lessee’s proportionate share of
Operating Services and Real Estate Taxes for the first twelve months of the
Lease term, “Base Year Costs”. Only actual increases from these Base Year Costs,
if any, will be passed on to Lessee on a proportionate basis.
DEFINITIONS
Base Year
     For computing the Base Year Costs, the base year shall be the calendar year
stated herein or if a specific calendar year is not stated herein then the base
year shall be the calendar year in which the Lease term commences. The base year
shall be the calendar year 2007.
Comparison Year
     The Comparison Year(s) shall be the calendar year(s) subsequent to the base
year.
Operating Services
     “Operating Services” include, but are not limited to, the reasonable
charges incurred by Lessor for: Building operation salaries, benefits,
reasonable and customary management fee of five percent (5%) of gross income for
the Building, Insurance, electricity, janitorial, supplies, telephone, HVAC,
repair and maintenance, window washing, water and sewer, security, landscaping,
disposal, elevator, etc. Operating Services shall also include the amortization
cost of capital investment items and of the installation thereof, which are
primarily for the purpose of safety, saving energy or reducing operating costs,
or which may be required by governmental authority, (all such costs shall be
amortized over the reasonable life of the capital investment item, with the
reasonable life and amortization schedule being determined in accordance with
generally accepted accounting principles). Notwithstanding anything to the
contrary contained herein, Operating Services shall not include any of the
following:

-6-



--------------------------------------------------------------------------------



 



          (i) real estate taxes;
          (ii) legal fees, auditing fees, brokerage commissions, advertising
costs, or other related expenses incurred by Lessor in an effort to generate
rental income;
          (iii) repairs, alterations, additions, improvements, or replacements
made to rectify or correct any defect in the original design, materials or
workmanship of the Building or common areas (but not including repairs,
alterations, additions, improvements or replacements made as a result of
ordinary wear and tear);
          (iv) damage and repairs attributable to fire or other casualty;
          (v) damage and repairs necessitated by the negligence or willful
misconduct of Lessor, Lessor’s employees, contractors or agents;
          (vi) executive salaries to the extent that such services are, not in
connection with the management, operation, repair or maintenance of the
Building;
          (vii) Lessor’s general overhead expenses not related to the Building;
          (viii) legal fees, accountants fees and other expenses incurred in
connection with disputes with tenants or other occupants of the Building or
associated with the enforcement of the terms of any Leases with tenants or the
defense of Lessor’s title to or interest in the Building or any part thereof
unless the outcome is to the financial benefit of all tenants;
          (ix) costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving, decorating, painting or altering (1) vacant
space (excluding common areas) in the Building or (2) space for tenants or other
occupants in the Building and costs incurred in supplying any item or service to
less than all of the tenants in the Building;
          (x) costs incurred due to a violation by Lessor or any other tenant of
the Building of the terms and conditions of a Lease;
          (xi) cost of any specific service provided to Lessee or other
occupants of the Building for which Lessor is reimbursed (but not including
Operating Services and Real Estate Tax increases above Base Year Costs to the
extent reimbursed Lessor) or any other expense for which Lessor is or will be
reimbursed by another source (i.e., expenses covered by insurance or
warranties);
          (xii) costs and expenses which would be capitalized under generally
accepted accounting principles, with the exception of the capital investment
items specified hereinabove;
          (xiii) Building management fees in excess of the management fees
specified hereinabove;
          (xiv) cost incurred with owning and/or operating the parking lot(s)
serving the Building by independent parking operator(s).

-7-



--------------------------------------------------------------------------------



 



          (xv) fees paid to Lessor or any affiliate of Lessor for goods or
services in excess of the fees that would typically be charged by unrelated,
independent persons or entities for similar goods and services;
          (xvi) rent called for under any ground Lease or master Lease;
          (xvii) principal and/or interest payments called for under any debt
secured by a mortgage or deed of trust on the Building; and
          (xviii) fines, penalties, or other liabilities imposed for violation
of law, or regulation or court order;
          (xix) costs incurred in operating, maintaining, and repairing any
retail facility;
          (xx) increases in insurance premiums to the extent caused by other
tenants;
          (xxi) any insurance deductibles;
          (xxii) impact fees, traffic mitigation payments or other expenses
assessed by any governmental authority in connection with designing, permitting
or developing the Building;
          (xxiii) costs of relocating any tenant;
          (xxiv) any costs of the initial construction of and landscaping of the
Building or the build-out required for Lessee by the terms of this Lease;
          (xxv) cost of acquiring, securing, cleaning or maintaining sculptures,
paintings and other works of art;
          (xxvi) charitable or political contributions;
          (xxvii) costs incurred as a result of Lessor’s negligence;
          (xxviii) all items and services for which Lessee or any other Lessee
in the Building is required to reimburse Lessor (other than through Lessee’s Pro
Rata Share or any other Lessee’s share of Operating Services);
          (xxix) the cost of any work or services performed for any Lessee
(including Lessee) at such Lessee’s cost; and
          (xxx) the cost of any work or service performed for any Lessee of the
Building (other than Lessee) to a materially greater extent or in a materially
more favorable manner than that offered to Lessee.
     Operating Services which vary with occupancy shall be adjusted for the Base
Year and all Comparison Year(s) to reflect the greater of actual occupancy or
95% occupancy.

-8-



--------------------------------------------------------------------------------



 



Real Estate Taxes
     Real Estate Taxes shall be the taxes paid by Lessor in the base year and
each respective Comparison Year. Real Estate Taxes shall be a separate category
and shall be treated as such.
Proportionate Basis
     Lessee’s share of Base Year and Comparison Year(s) Costs shall be a
fraction, the numerator of which shall be the number of rentable square feet
contained in the Leased Premises (see Paragraph 1) and the denominator of which
shall be the number of rentable square feet in the Building in which the Leased
Premises are located (123,445/RSF).
Computation of Adjustments to Base Year Costs
     Any adjustment to Base Year Costs will commence to occur in Month 13 of the
Lease term with subsequent adjustments commencing every twelve months of the
Lease term or in Months 25, 37, 49, etc. as appropriate under the Lease term.
Lessee shall be responsible for any increase between Lessee’s proportionate
share of Base Year Costs and Lessee’s proportionate share of each respective
Comparison Year(s) Costs. The increase shall be the increase to each expense
individually. These costs shall be initially calculated based on estimated
(projected) costs with reconciliation to actual costs when annual audited
numbers are completed. For the purpose of calculating projected increases to
Base Year Costs, Lessor shall review historical data to predict if any estimated
increases would be anticipated in a Comparison Year(s). If they are, then
commencing in Month 13 and/or every twelve-month period thereafter, Lessor will
assess a monthly charge to be paid together with monthly base rent. Once actual
cost data for Comparison Year(s) Real Estate Taxes and Operating Services for
the entire Building is formulated in accordance with generally accepted
accounting principles and adjusted to 95% occupancy (if the Building is less
than 95% occupied), then Lessee’s estimated pass-through costs shall be
corrected with Lessee or Lessor, as appropriate, reimbursing the other for the
difference between the estimated and actual costs, at that time in a lump sum
payment. Landlord shall provide a statement (“Actual Statement”) of the actual
costs of Operating services by May 1 of each year for the previous calendar
year.
     Upon termination of this Lease, the amount of any corrected amount between
estimated and actual costs with respect to the final Comparison Year shall
survive the termination of the Lease and shall be paid to Lessee or Lessor as
appropriate within thirty (30) days after final reconciliation.
     Computation of or adjustment to Operating Services and/or Real Estate Taxes
pursuant to this paragraph or to rent pursuant to Paragraph 3 shall be computed
based on a three hundred sixty-five (365) day year.
     For an example, see Exhibit “B” attached hereto.
     20. ADDITIONAL TAXES OR ASSESSMENTS. Should there presently be in effect or
should there be enacted during the term of this Lease, any law, statute or
ordinance levying any assessments or any tax upon the Leased premises other than
federal or state income taxes or estate

-9-



--------------------------------------------------------------------------------



 



taxes or, Lessee shall reimburse Lessor for Lessee’s proportionate share of said
expenses at the same time as rental payments.
     21. LATE PAYMENTS. Any payment, required to be made pursuant to this Lease,
not made on the date the same is due shall bear interest at a rate equal to
three percent (3%) above the published prime rate of interest charged from time
to time by Bank of America, or its successor or the maximum amount permitted by
law, whichever is lower.
     In addition to any interest charged herein, within five (5) days after
written notice said payment is over-due then Lessee shall pay a late charge
equal to $250. If Lessee is late with its payments more than two times in any
twelve (12) month period the late charge shall increase to the greater of three
percent (3%) of the amount of such payment or $250.
     22. RISK. All personal property of any kind or description whatsoever in
the demised Premises shall be at Lessee’s sole risk, Lessor shall not be liable
for any damage done to or loss of such personal property or damage or loss
suffered by the business or occupation of the Lessee arising from any acts or
neglect of co-tenants or other occupants of the Building, or of Lessor or the
employees of Lessor, or of any other persons, or from bursting, overflowing or
leaking of water, sewer or steam pipes, or from the heating or plumbing or
sprinklering fixtures, or from electric wires, or from gas, or odors, or caused
in any other manner whatsoever except in the case of negligence on the part of
Lessor. Lessee shall keep in force throughout the term of this Lease such
casualty, general liability and business interruption Insurance as a prudent
tenant occupying and using the Premises would keep in force.
     23. INDEMNIFICATION. Each party will defend, indemnify and hold harmless
(the “Indemnitor”) the other party (the “Indemnitee”) from any claim, liability
or suit, including reasonable attorney’s fees on and costs incurred by the
Indemnitee for any injuries or damages occurring in or about the Premises or on
or about the sidewalk, stairs, or thoroughfares adjacent thereto where said
damages or injury were caused by the negligence or intentional act of the
Indemnitor, its agents, employees, servants, customers or clients. Lessee’s
agents, employees, servants, customers or clients. Lessor shall indemnify,
defend and hold Lessee harmless from all claims arising from any breach or
default in the performance of any obligation to be performed by Lessor under the
terms of this Lease, or arising from any negligent act or omission of Lessor or
of its agents, employees or invitees, and from and against all costs, attorneys’
fees, expenses and liabilities incurred in or about such claim or any action or
proceeding brought thereon. In case any action or proceeding shall be brought
against Lessee by reason of any such claim, Lessor, upon notice from Lessee,
shall defend the same at Lessor’s expense by counsel reasonably approved in
writing by Lessee.
     The foregoing indemnities are specifically and expressly intended to,
constitute a waiver of the Indemnitor’s immunity under Washington’s Industrial
Insurance Act, RCW Title 51, to the extent necessary to provide the indemnified
party with a full and complete indemnity from claims made by the indemnified
party and its employees, to the extent provided herein.
     In compliance with RCW 4.24.115 as in effect on the date of this Lease, all
provisions of this Lease pursuant to which the Indemnitor agrees to indemnify
the Indemnitee against liability for

-10-



--------------------------------------------------------------------------------



 



damages arising out of bodily injury to Persons or damage to property relative
to the construction, alteration, repair, addition to, subtraction from,
improvement to, or maintenance of, any building, road, or other structure,
project, development, or improvement attached to real estate, including the
Premises, (i) shall not apply to damages caused by or resulting from the sole
negligence of the Indemnitee, its agents or employees, and (ii) to the extent
caused by or resulting from the concurrent negligence of (a) the Indemnitee or
the Indemnitee’s agents or employees, and (b) the Indemnitor or the Indemnitor’s
agents or employees, shall apply only to the extent of the Indemnitor’s
negligence; PROVIDED, HOWEVER, the limitations on indemnity set forth in this
Section shall automatically and without further act by either Lessor or Lessee
be deemed amended so as to remove any of the restrictions contained in this
Section no longer required by then applicable law.
     24. WAIVER OF SUBROGATION. Lessee and Lessor do hereby release and relieve
the other, and waive their entire claim of recovery for loss, damage, injury,
and all liability of every kind and nature which may arise out of, or be
incident to, fire and extended coverage perils, in, on, or about the Premises
herein described, whether due to negligence of either of said parties, their
agents, or employees, or otherwise, to the extent the loss or damage either is
actually covered by the injured party’s insurance or would have been covered by
the insurance required to be carried under the provisions of this Lease. All
policies of insurance required hereunder shall include a clause or endorsement
denying the insurer any rights of subrogation against the other party to the
extent rights have been waived by the insured before the occurrence of injury or
loss.
     25. SUBORDINATION. This Lease and all interest and estate of Lessee
hereunder is subject to and is hereby subordinated to all present and future
mortgages and deeds of trust affecting the Premises or the property of which
said Premises are a part. Lessee agrees to execute at no expense to the Lessor,
any commercially reasonable instrument which may be deemed necessary or
desirable by the Lessor to further effect the subordination of this Lease to any
such mortgage or deed of trust. In the event of a sale or assignment of Lessor’s
interest in the Premises, or in the event of any proceedings brought for the
foreclosure of, or in the event of exercise of the power of sale under any
mortgage or deed of trust made by Lessor covering the Premises, Lessee shall
attorn to the purchaser and recognize such purchaser as Lessor.
     Lessee agrees to execute, at no expense to Lessor, any commercially
reasonable estoppel certificate deemed necessary or desirable by Lessor to
further effect the provisions of this paragraph.
     26. CASUALTY. In the event the Leased Premises or the said Building is
destroyed or injured by fire, earthquake or other casualty to the extent that
they are untenantable in whole or in part, then Lessor may, at Lessor’s option,
proceed with reasonable diligence to rebuild and restore the said Premises or
such part thereof as may be injured as aforesaid, provided that within sixty
(60) days after such destruction or injury Lessor will notify Lessee in writing
of Lessor’s intention to do so, and during the period of such rebuilding and
restoration the rent shall be abated on the portion of the Premises that is
unfit for occupancy. During any period of abatement of rent due to casualty or
destruction of the Premises, Lessor shall use its best efforts to locate
comparable space for Lessee at the fair market rate not to exceed Lessee’s
rental rate hereunder. Lessor shall not be liable for any consequential damages
by reason of inability, after use of its best efforts, to locate alternative
space comparable to the premises Leased hereunder. In the event such casualty,
damage is not fully

-11-



--------------------------------------------------------------------------------



 



restored within 120 days, following the casualty so that Lessee cannot
reasonably conduct business therein, Lessee shall have the right to terminate
this Lease.
     27. INSOLVENCY. If Lessee becomes insolvent, or makes an assignment for the
benefit of creditors, or a receiver is appointed for the business or property of
Lessee, or a petition is filed in a court of competent jurisdiction to have
Lessee adjudged bankrupt, then Lessor may at Lessor’s option terminate this
Lease. Said termination shall reserve unto Lessor all of the rights and remedies
available under Paragraph 29 (“Default”) hereof, and Lessor may accept rents
from such assignee or receiver without waiving or forfeiting said right of
termination. As an alternative to exercising his right to terminate this Lease,
Lessor may require Lessee to provide adequate assurances, including the posting
of a cash bond, of Lessee’s ability to perform its obligation under this Lease.
     28. DEFAULT. If Lessee shall commit an Event of Default, then, and in any
of such events Lessor may with or without notice or demand, at Lessor’s option,
and without being deemed guilty of trespass and/or without prejudicing any
remedy or remedies which might otherwise be used by Lessor for arrearages or
preceding breach of covenant or condition of this Lease, enter into and
repossess said Premises and expel the Lessee and all those claiming under
Lessee. Subject to applicable law, in such event Lessor may eject and remove
from said Premises all goods and effects (forcibly if necessary). This Lease if
not otherwise terminated may immediately be declared by Lessor as terminated.
The termination of this Lease pursuant to this Article shall not relieve Lessee
of its obligations to make the payments required herein. In the event this Lease
is terminated pursuant to this Article, or if Lessor enters the Premises without
terminating this Lease and Lessor relets all or a portion of the Premises,
Lessee shall be liable to Lessor for all the reasonable costs of reletting,
including necessary renovation and alteration of the Leased Premises. Lessee
shall remain liable for all unpaid rental which has been earned plus late
payment charges pursuant to Paragraph 21 and for the remainder of the term of
this Lease for any deficiency between the net amounts received following
reletting and the gross amounts due from Lessee, or if Lessor elects, Lessee
shall be immediately liable for all rent and additional rent (Paragraph 19) that
would be owing to the end of the term, less any rental loss Lessee proves could
be reasonably avoided, which amount shall be discounted by the discount rate of
the Federal Reserve Bank, situated nearest to the Premises, plus one percent
(1%). Waiver by the Lessor of any default, monetary or non-monetary, under this
Lease shall not be deemed a waiver of any future default under the Lease.
Acceptance of rent by Lessor after a default shall not be deemed a waiver of any
defaults (except the default pertaining to the particular payment accepted) and
shall not act as a waiver of the right of Lessor to terminate this Lease as a
result of such defaults by an unlawful detainer action or otherwise.
     29. BINDING EFFECT. The parties hereto further agree with each other that
each of the provisions of this Lease shall extend to and shall, as the case may
require, bind and inure to the benefit, not only of Lessor and Lessee, but also
of their respective heirs, legal representatives, successors and assigns,
subject, however, to the provisions of Paragraph 18 of this Lease.
     It is also understood and agreed that the terms “Lessor” and “Lessee” and
verbs and pronouns in the singular number are uniformly used throughout this
Lease regardless of gender, number or fact of incorporation of the parties
hereto. The typewritten riders or supplemental provisions, if any, attached or
added hereto are made a part of this Lease by reference, it is further mutually
agreed that

-12-



--------------------------------------------------------------------------------



 



no waiver by Lessor of a breach by Lessee of any covenant or condition of this
Lease shall be construed to be a waiver of any subsequent breach of the same or
any other covenant or condition.
     30. HOLDING OVER. If Lessee holds possession of the Premises after term of
this Lease, Lessee shall be deemed to be a month-to-month tenant upon the same
terms and conditions as contained herein, except rent which shall be 110% of the
rent for the last month of the Term. During month-to-month tenancy, Lessee
acknowledges Lessor will be attempting to relet the Premises. Lessee agrees to
cooperate with Lessor and Lessee further acknowledges Lessor’s statutory right
to terminate the Lease with proper notice.
     31. ATTORNEY’S FEES. If any legal action is commenced to enforce any
provision of this Lease, the prevailing party shall be entitled to an award of
reasonable attorney’s fees and disbursements.
     32. NO REPRESENTATIONS. The Lessor has made no representations or promises
except as contained herein or in some future writings signed by Lessor and
except that Lessor represents that it has full right, title and authority to
enter into this Lease and to lease the Premises to Lessee.
     33. QUIET ENJOYMENT. So long as Lessee pays the rent and performs the
covenants contained in this Lease, Lessee shall hold and enjoy the Premises
peaceably and quietly, subject to the provisions of this Lease.
     34. RECORDATION. Lessee shall not record this Lease without the prior
written consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed. However, at the request of Lessee or Lessor, both
parties shall execute a memorandum or “short form” of this Lease for the purpose
of recordation in a form customarily used for such purpose. Said memorandum or
short form of this Lease shall describe the parties, the Premises and the Lease
term, and shall incorporate this Lease by reference.
     35. LESSOR PREPARATION OF LEASE. It is acknowledged and agreed that this
Lease was prepared by Lessor. In the event of ambiguity, it is agreed by both
parties that it shall not be construed against Lessor as the drafter of this
Lease.
     36. GOVERNING LAW. This Lease shall be governed by, construed and enforced
in accordance with the laws of the State of Washington.
     37. DESIGN SERVICES. Lessor shall, using Marvin Stein & Associates
Architects, provide for all space planning, design, documentation and contract
administration in connection with all work to be done in the Premises in order
to prepare the Premises for Lessee’s effective occupancy. Lessor will be
responsible for the architectural fees and expenses for the above work. Lessor
will furthermore contract with and pay for the design and engineering services
pertaining to structural, mechanical, electrical, and fire protection. Lessor
shall, at Lessor’s expense, furnish to Lessee, for Lessee’s approval, all
drawings necessary for the preparation of the Premises for Lessee’s use and
occupancy.

-13-



--------------------------------------------------------------------------------



 



     38. FINISH WORK. The space will be completed in accordance with mutually
agreed upon working drawings by Marvin Stein & Associates Architects. The
preparation of the working drawings will be at the cost of the Lessor. The
working drawings will be completed after the execution of this Lease, however,
it is understood that Lessor shall build out the space to a level of finishes
within the “scope and nature” of tenant improvements identified on the attached
Exhibit “B-1.” Exhibit “B-1” outlines the space plan and a narrative of the
level of finishes to be provided by Lessor. The Finish Work will include the
Lessor provided improvements wherein any and all of the building standard tenant
improvements in accordance with Lessor’s standard tenant work detail
specifications, as outlined on those plans, would be at the cost of the Lessor.
The turnkey basis will include the following: all partitioning for approximately
17 private offices and three to four conference rooms, one server room with
required air conditioning and electrical power, air conditioned office area,
ceiling in place, lighting in place, sink, counter and cabinets as existing,
appliances as existing, building standard reception transaction counter, all
doors and jambs, all locks and hardware, all electrical wiring and outlets, all
phone outlets, Levolor blinds on all outside glass, carpet patching as needed,
and completely painted throughout. The Finish Work shall be performed in
accordance with the Work Letter Agreement attached hereto as Exhibit “B-2.”
     Notwithstanding the above, Lessor shall not be responsible for the payment,
including installation costs, of any of Lessee’s built-in furniture, additional
appliances, additional shelving, work counters, fixtures, signage or other
“custom made” improvements. Additionally, Lessor shall not be responsible for
the installation of telephone and computer equipment or the wiring of the same.
     39. PARKING. Lessee shall be provided parking for up to eight (8) cars
inside the building garage and an additional 30 stalls within two blocks of the
building, all at market rate.
     40. OPTION TO RENEW. Provided that Lessee is not in default under any terms
and conditions of this Lease beyond all applicable grace and/or cure periods,
Lessee shall have the option to renew this Lease for one (1) additional period
of three (3) years on the same terms and conditions except that Base Rent for
the renewal term shall be at fair market rate for comparable office space in
Seattle. Lessee agrees to give Lessor notice if Lessee intends to renew, nine
(9) months prior to the expiration of the Lease term.
     41. COMPUTER ROOM EQUIPMENT. Lessor agrees to allow Lessee to use, without
charge, the computer equipment racks, UPS System and any other computer
equipment now located on the 5th floor of Lessor’s Fourth and Blanchard Building
together with a 50 KVA Generator, also at the Fourth and Blanchard Building. All
such equipment shall be surrendered with the premises upon the expiration or
termination of this Lease agreement. The relocation, installation and
maintenance of such equipment shall be Lessee’s responsibility. Lessee agrees to
move such equipment out of the Fourth and Blanchard Building no later than
August 16, 2006.
     42. REAL ESTATE COMMISSION. Lessor and Lessee hereby acknowledge that
Washington Partners Corporate Real Estate represented Lessee in this
transaction. Lessor and Lessee agrees to pay a real estate commission to
Washington Partners Corporate Real Estate equivalent to $5.00 per rentable
square foot, payable one-half (1/2) upon full execution and one-half (1/2) upon
occupancy.

-14-



--------------------------------------------------------------------------------



 



     43. FIRST RIGHT OF REFUSAL. Subject to prior rights Lessee shall have a
first right of refusal to Lease the available space on the 4th floor of the
building. If Lessor has an interested party for that space, Lessor will notify
Lessee accordingly and Lessee shall have six (6) business days from receipt of
said notice to respond either way. Lessee shall take the entire area intended
for Lease to a third party and shall not be entitled to Lease just a portion
thereof. Rent for this space shall be at fair market rate.
     44. EXPANSION. Lessee shall have the first right to Lease the currently
occupied space on the 4th or 6th floors of the building in the event any such
space becomes available. Lessor shall notify Lessee of the upcoming availability
of such space and Lessee will have six (6) business days to notify Lessor of its
intention to Lease all or a mutually agreed upon portion of such space. This
expansion space shall be Leased under fair market terms including rent.
     45. TERMINATION OPTION. Lessee shall have the option to cancel and
terminate this Lease agreement at any time after the expiration of the 3rd year
of the Lease term, by giving Lessor six (6) months prior written notice and
paying to Lessor the unamortized portion of expenses incurred pursuant to this
Lease to include architectural fees, tenant improvement costs, the real estate
commission payable to Lessee’s broker, and the difference between the rental
rate in years one and two and the rental rate in year three all computed at the
interest rate of eight percent (8%) per annum.

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereof have executed this Lease the day and
year first above written.

                      SELIG HOLDINGS COMPANY,       MUZE, INC.,     a Washington
limited liability company       a New York corporation    
 
                    /s/ Martin Selig       /s/ William Stensrud                
 
By:
  Martin Selig       By:   William Stensrud    
Its:
 
 
Managing Member       Its:  
 
   
 
 
 
         
 
    “Lessor”       “Lessee”    

-16-



--------------------------------------------------------------------------------



 



EXHIBIT B
EXAMPLE
     The intent is to include Lessee’s proportionate share of all Base Year
Costs in Lessee’s Annual Base Rental Rate. It is further the intent to limit
adjustments to Lessee’s Base Year Costs to actual increases in cost. The
Operating Services are adjusted to the greater of actual occupancy or 95%
occupancy for the base year to fairly establish the Base Year Costs at an
equitable standard for comparison purposes. Comparison Years are similarly
adjusted for purposes of fairness and equality. To prevent any confusion
regarding computation of Base Year Costs, Comparison Year Costs and the
adjustment of those costs to 95% occupancy, if necessary, we have set forth the
following example. It is Important to note that if adjustment to 95% occupancy
is necessary, not all Operating Services are adjusted.
     Expenses requiring adjustment are those which are 100% dependent upon the
change in footage and adjust with the change in occupied footage. This category
includes electricity, water/sewer, superintendent, disposal, management,
janitorial supplies, window washing, repair and maintenance, HVAC maintenance,
and janitorial labor.
     Other expenses do not require adjustment nor are they dependent upon
occupied footage change. These categories are the same whether the Building is
empty or full. They are, insurance, security, elevator, landscaping and
telephone.
     Real Estate Taxes are dependent upon independent assessment Real Estate
Taxes are not adjusted to 95%, but are established for each respective year
based on the actual tax paid whether for the respective Base Year or each
subsequent Comparison Year(s).
     Please note the expenses noted below which are and are not adjusted and the
adjustment to each expense to achieve 95% occupancy, if necessary. The method of
adjusting expenses depicted in the example will be followed when adjusting
actual Operating Service Expenses for both the Base Year and Comparison Year(s).

      HYPOTHETICAL FACTS    
Building Occupancy:
  80% 
Actual Base Year Costs:
  $375,000 
Grossed Base Year Costs to 95%:
  $440,000 
Actual Comparison Year Costs: (see below)
  $405,440 
Grossed Comparison Year Costs to 95%: (see below)
  $463,080 
Tenant Premises:
  10,000 RSF
Building RSF:
  125,000 RSF
Tenant Proportionate Basis:
  10,000 + 125,000 = 8% 

 



--------------------------------------------------------------------------------



 



EXAMPLE

                      Description   Actual Expenses     Grossed Expenses      
Percent Occupied
    80.00 %     95.00 %   Methodology
Real Estate Taxes
  $ 54,854     $ 54,854     Actual Cost
Operating Expenses
                   
Insurance
  $ 26,595     $ 26,595     Actual Cost
Electricity
  $ 69,358     $ 82,363     Adjusts with occupancy
Water & Sewer
  $ 4,945     $ 5,872     Adjusts with occupancy
Security
  $ 5,000     $ 5,000     Actual Cost
Elevator
  $ 7,526     $ 7,526     Actual Cost
Superintendent
  $ 82,869     $ 98,407     Adjusts with occupancy
Landscaping
  $ 2,912     $ 2,912     Actual Cost
Disposal
  $ 15,502     $ 18,409     Adjusts with occupancy
Management
  $ 41,680     $ 49,495     Adjusts with occupancy
Supplies
  $ 4,339     $ 5,153     Adjusts with occupancy
Window Washing
  $ 1,527     $ 1,813     Adjusts with occupancy
Repairs & Maintenance
  $ 24,333     $ 28,695     Adjusts with occupancy
Telephone
  $ 1,144     $ 1,144     Actual Cost
HVAC Maintenance
  $ 6,208     $ 7,372     Adjusts with occupancy
Janitorial
  $ 56,648     $ 67,270     Adjusts with occupancy
 
               
TOTALS:
  $ 405,440     $ 463,080      

-2-



--------------------------------------------------------------------------------



 



LEASE ADDENDUM
     This LEASE ADDENDUM (“Addendum”) is made to the Fourth and Vine Office
Lease and all exhibits, including without limitation the Work Letter Agreement,
dated as of September 8, 2006 (collectively, the “Lease”), by and between SELIG
HOLDINGS COMPANY, a Washington limited liability company (“Lessor”), and MUZE,
INC., a New York corporation (“Lessee”).
     Lessee and Lessor hereby agree that notwithstanding anything contained in
the Lease to the contrary, the provisions set forth below will be deemed to be a
part of the Lease and shall supersede, to the extent appropriate, any contrary
provision in the Lease. All references in the Lease and in this Addendum to the
Lease and all exhibits, (including without limitation the Work Letter Agreement)
shall be construed to mean the Lease and exhibits, (including without limitation
the Work Letter Agreement) as each is amended and supplemented by this Addendum.
All capitalized terms used in this Addendum, unless otherwise specifically
defined in this Addendum, shall have the same meaning as such terms have in the
Lease.
     1. Consent/Duty To Act Reasonably.
          (a) Whenever the Lease grants Lessor or Lessee the right to take
action, exercise discretion, establish rules and regulations or make allocations
or other determinations, Lessor and Lessee shall act reasonably and take no
action which might result in the frustration of the reasonable expectations of a
sophisticated lessor and sophisticated lessee concerning the benefits to be
enjoyed under the Lease.
          (b) Lessor and Lessee shall in all matters, events and in all
circumstance under the Lease and otherwise act in good faith in connection with
and with respect to the Lease, the Building and the Premises.
     2. Non-disturbance Agreement and Memorandum of Lease.
          (a) Lessor agrees that prior to the earlier of: (i) the Commencement
Date and (ii) the execution of the Lease, it will, at Lessor’s cost, provide
Lessee with commercially reasonable non-disturbance agreements in favor of
Lessee from any ground Lessor’s, deed of trust beneficiaries or lien holders
(each, a “Mortgagee”) then in existence.
          (b) Lessor agrees to provide Lessee with commercially reasonable
non-disturbance agreement(s) in favor of Lessee from any Mortgagee of Lessor who
later come into existence at any time prior to the expiration of the Term of the
Lease in consideration of, and as a condition precedent to, Lessee’s agreement
to be bound by Lease Section 26, it being the intent of Lessor and Lessee that
the subordination provision in such Lease Section 26 shall only apply with
respect to a particular ground lessor, deed of trust beneficiary or lien holder
in the specific event that Lessee receives such non-disturbance agreements from
such persons.
     3. Fair Market Rental Rate. For the purposes of the Lease the term “Fair
Market Rental Rate” shall mean the annual amount per rentable square foot that
Lessor has accepted in current transactions between non-affiliated parties from
new, non-expansion, non-renewal and non-equity

 



--------------------------------------------------------------------------------



 



lessees of comparable credit-worthiness, for comparable space, for a comparable
use for a comparable period of time (“Comparable Transactions”) in the Building,
or if there are not a sufficient number of Comparable Transactions in the
Building, what a comparable lessor of a comparable building with comparable
vacancy factors would accept in a Comparable Transaction. In any determination
of Comparable Transactions appropriate consideration shall be given to the
annual rental rates per rentable square foot, the standard of measurement by
which the rentable square footage is measured, the ratio of rentable square feet
to usable square feet, the type of escalation clause (e.g., whether increases in
additional rent are determined on a net or gross basis, and if gross, whether
such increases are determined according to an expense stop), the extent of
Lessee’s liability under the Lease, abatement provisions reflecting free rent
and/or no rent during the period of construction or any other period during the
lease term, brokerage commissions, if any, which would be payable by Lessor in
similar transactions, length of the lease term, size and location of premises
being leased, building standard work teller and/or lessee improvement
allowances, if any, and other generally applicable conditions of tenancy for
such Comparable Transactions. The intent is that Lessee will obtain the same
rent and other economic benefits that Lessor would otherwise give in a
Comparable Transaction and that Lessor will make, and receive the same economic
payments and concessions that Lessor would otherwise make, and receive in a
Comparable Transaction.
     Lessor shall initially determine the Fair Market Rental Rate by using its
good faith judgment. Lessor shall provide its written notice of the Fair Market
Rental Rate within thirty (30) days after Lessee provides the notice to Lessor
exercising Lessee’s option rights which require a calculation of the Fair Market
Rental Rate. Lessee shall have fifteen (15) days (“Lessee’s Review Period”)
after receipt of Lessor’s notice of the Fair Market Rental Rate within which to
accept or reject such rental rate. In the event Lessee fails to accept in
writing such rental proposed by Lessor then such proposal shall be deemed
rejected, and Lessor and Lessee shall attempt to agree upon such Fair Market
Rental Rate, using their best good faith efforts. If Lessor and Lessee fail to
reach agreement within fifteen (15) days following Lessee’s Review Period
(“Outside Agreement Date”), then each party shall place in a separate sealed
envelope its final proposal as to the appropriate Fair Market Rental Rate and
such determination shall be submitted to arbitration in accordance with
subsections (a) through (e) below.
     In the event that Lessor fails to timely generate the initial written
notice of Lessor’s proposed Fair Market Rental Rate which triggers the
negotiation period of this Addendum Provision, then Lessee may commence such
negotiations by providing the initial notice, in which event Lessor shall have
fifteen (15) days (“Lessors Review Period”) after receipt of Lessee’s notice of
the proposed rental within which to accept such rental. In the event Lessor
fails to accept in writing such rental proposed by Lessee, then such proposal
shall be deemed rejected, and Lessor and Lessee shall attempt in good faith to
agree upon such Fair Market Rental Rate, using their best good faith efforts. If
Lessor and Lessee fail to reach agreement within fifteen (15) days following
Lessors Review Period (which shall be, in such event, the “Outside Agreement
Date” in lieu of the above definition of such date), then each party shall place
in a separate sealed envelope its final proposal as to Fair Market Rental Rate
and such determination shall be submitted to arbitration in accordance with
subsections (a) through (e) below.

-2-



--------------------------------------------------------------------------------



 



          (a) Lessor and Lessee shall meet with each other within five
(5) business days of the Outside Agreement Date and exchange the sealed
envelopes and then open such envelopes in each others presence. If Lessor and
Lessee do not mutually agree upon the Fair Market Rental Rate within one
(1) business day of the exchange and opening of envelopes, then, within ten
(10) business days of the exchange and opening of envelopes Lessor and Lessee
shall agree upon and jointly appoint a single arbitrator who shall by profession
be a real estate lawyer or broker who shall have been active over the twenty
(20) year period ending on the date of such appointment in the leasing of
comparable properties in the vicinity of the Building. Neither Lessor nor Lessee
shall consult with such broker or lawyer as to his or her opinion as to Fair
Market Rental Rate prior to the appointment. The determination of the arbitrator
shall be limited solely to the issue of whether Lessor’s or Lessee’s submitted
Fair Market Rental Rate for the Premises is the closer to the actual Fair Market
Rental Rate for the Premises as determined by the arbitrator, taking into
account the requirements of this Addendum Provision. Such arbitrator may hold
such hearings and require such briefs as the arbitrator, in his sole discretion,
determines is necessary. In addition, Lessor or Lessee may submit to the
arbitrator with a copy to the other party with in five (5) business days after
the appointment of the arbitrator any market data and additional information
that such party deems relevant to the determination of Fair Market Rental Rate
(“FMRR Data”) and the other party may submit a reply in writing within five
(5) business days after receipt of such FMRR Data.
          (b) The arbitrator shall, within thirty (30) days of his or her
appointment reach a decision as to whether the parties shall use Lessor’s or
Lessee’s submitted Fair Market Rental Rate, and shall notify Lessor and Lessee
of such determination.
          (c) If Lessor and Lessee fail to agree upon and appoint an arbitrator,
then the appointment of the arbitrator shall be made by the Presiding Judge of
the King County Superior Court, or, if he or she refuses to act, by any judge
having jurisdiction over the parties.
          (d) The cost of arbitration shall be paid by Lessor and Lessee
equally.
     In the event that Lessee objects to the Fair Market Rental Rate as
determined by the arbitration provision specified above, Lessee may elect to
terminate the Lease upon twelve (12) months’ written notice sent to Lessor at
any time within ninety (90) days following the establishment of the Fair Market
Rental Rate as determined by such arbitration. In the event Lessee elects to
terminate the Lease under this Addendum Provision, Lessee shall reimburse Lessor
for its reasonable attorneys’ fees and reasonable costs associated with such
arbitration. In the event that the above-referenced twelve (12) month period
extends beyond the expiration of the Lease Term or any extension thereof, Lessee
shall pay rental to Lessor during the period of such extension at the Fair
Market Rental Rate determined pursuant to such arbitration.
     4. Abatement of Rent When Lessee is Prevented From Using Premises. In the
event that Lessee is prevented from using, and does not use, the Premises or any
portion thereof, for five (5) consecutive business days or ten (10) days in any
twelve (12) month period (the “Eligibility Period”) as a result of any damage or
destruction to the Premises or any repair, maintenance or alteration performed
by Lessor after the Commencement Date and required by the Lease, which
interferes with Lessee’s use of the Premises, or any failure to provide services
or access to the Premises or because of an eminent domain proceeding or because
of the presence of hazardous

-3-



--------------------------------------------------------------------------------



 



substances in, on or around the Building, the Premises or the Site which could,
in Lessee’s business judgment and taking into account the standards, guidances
and recommendations included in the definition of Applicable Laws above with
respect to hazardous substances, pose a health risk to occupants of the
Premises, then Lessee’s rent shall be abated or reduced, as the case may be, for
such time after expiration of the Eligibility Period that Lessee continues to be
so prevented from using, and does not use, the Premises or a portion thereof, in
the proportion that the rentable area of the portion of the Premises that Lessee
is prevented from using, and does not use, bears to the total rentable area of
the Premises. However, in the event that Lessee is prevented from conducting,
and does not conduct, its business in any portion of the Premises for a period
of time in excess of the Eligibility Period, and the remaining portion of the
Premises is not sufficient to allow Lessee to effectively conduct its business
therein, and if Lessee does not conduct its business from such remaining
portion, then for such time after expiration of the Eligibility Period during
which Lessee is so prevented from effectively conducting its business therein,
the rent for the entire Premises shall be abated; provided, however, if Lessee
reoccupies and conducts its business from any portion of the Premises during
such period, the rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Lessee
from the date such business operations commence. If Lessee’s right to abatement
occurs because of an eminent domain taking and/or because of damage or
destruction to the Premises or Lessee’s property, Lessee’s abatement period
shall continue until Lessee has been given sufficient time, and sufficient
access to the Premises, to rebuild the portion of the Premises it is required to
rebuild, to install its property, furniture, fixtures, and equipment and to move
in over one (1) weekend. To the extent Lessee is entitled to abatement because
of an event covered by Lease Section 26 or elsewhere, then the Eligibility
Period shall not be applicable and Lessee shall be entitled to rent abatement,
as of the occurrence of such event.
     5. Assignment and Subleasing and Definition of Profits.
          (a) Lessor will never have the right to terminate the Lease in the
event of any assignment or sublease or proposed assignment or sublease.
          (b) Lessee may assign or sublease at any time upon receipt of Lessor’s
consent, which shall not be unreasonably withheld or delayed beyond ten
(10) days after receipt of Lessee’s request, to any assignee or sublessee that
is comparable in quality to other Lessees in the Building or the Site or Class A
Buildings (“Comparable Lessees”) and that will use the Premises in a manner
generally comparable to the use of comparable space in the Building.
     6. Default by Lessee.
     Only the occurrence of either of the following shall constitute an event of
default (“Event of Default”) hereunder on the part of Lessee:
          (a) Nonpayment of Rent. Failure to pay any installment of Base Rent
due and payable hereunder, upon the date when payment is due, such failure
continuing for a period of ten (10) business days after written notice of such
failure; or

-4-



--------------------------------------------------------------------------------



 



          (b) Other Obligations. Failure to perform any obligation, agreement or
covenant under the Lease, other than Lessee’s obligation to pay Base Rent, such
failure continuing for thirty (30) calendar days after written notice of such
failure or such longer period as is reasonably necessary to remedy such failure,
provided that Lessee shall continuously and diligently pursue such remedy until
such failure is cured.
     All notices to be given pursuant to this Addendum Provision shall be in
addition to, and not in lieu of, the notice requirements of applicable law for
initiating any unlawful detainer or other action to recover possession of the
Premises.
     7. Alterations and Improvements. Lessee may, from time to time following
the Commencement Date, make non-structural alterations and improvements to the
Premises, as long as (a) Lessee pays for the entire cost of such alterations and
improvements, (b) Lessee agrees to remove said alterations and improvements upon
the expiration or termination of the Lease, if requested by Lessor at the time
the alterations and improvements are approved by Lessor, and (c) such
alterations and improvements will not adversely affect the structural integrity
of the Premises and/or the mechanical or fire, life safety systems and/or the
Building. Any time Lessee proposes to make such alterations and/or improvements,
Lessee shall provide Lessor with ten (10) days’ notice of the proposed
alterations and/or improvements, together with the plans and specifications, and
Lessor shall grant its approval within such ten (10) day period, unless Lessor
reasonably determines that such alterations and/or Improvements would adversely
affect the structural integrity of the Premises and/or the mechanical or fire,
life safety systems, and/or the Building or would adversely affect the exterior
appearance of the Building.
     8. Eminent Domain. In the event that the entire Premises or such portion
thereof as shall interfere with Lessee’s use and occupancy thereof, shall be
taken for any public or quasi-public purpose by any lawful power or authority by
exercise of the right of appropriation, condemnation, or eminent domain, or sold
to prevent such taking, Lessee is granted the right to recover from the
condemning authority one hundred percent (100%) of the “Bonus Value” of the
leasehold estate which shall be equal to the difference between the rental rate
payable under the Lease and the rate established by the condemning authority as
an award for compensation purposes, together with any amount Lessee is able to
obtain from the condemning authority for any award or compensation attributable
to the taking or purchase of Lessee’s property, chattels, or trade fixtures, or
attributable to Lessee’s relocation expenses.
     9. Secured Areas. Lessee may designate certain areas of the Premises as
“Secured Areas” should Lessee require such areas for the purpose of securing
certain valuable property or confidential information. Lessor may not enter such
Secured Areas except in the case of emergency or in the event of a Lessor
inspection or maintenance, in which case Lessor shall provide Lessee with
reasonable notice of the specific date and time of such Lessor inspection.
     10. Estoppel Certificate. Lessor hereby agrees to provide to Lessee an
Estoppel Certificate signed by Lessor, containing the same types of information,
and within the same periods of time, as are set forth in Lease Section 25,
except such changes as are reasonably necessary to reflect that the Estoppel
Certificate is being granted and signed by Lessor to Lessee or Lessee’s lender,
assignee or sublessee, rather than from Lessee to Lessor or to a lender or
purchaser.

-5-



--------------------------------------------------------------------------------



 



     11. Notices. Copies of all notices pertaining to any Lessee Delay or any
Event of Default applicable to Lessee shall be sent, in the same manner and at
the same time, to:
Sonnenschein Nath & Rosenthal LLP
601 South Figueroa Street
Suite 1500
Los Angeles, California 90017
Attention: Robert M. Johnson, Esq.
Telephone: (213) 892-5071
Telecopy: (213) 623-9924
     12. Brokers’ Claims. Lessor shall indemnify Lessee for and hold Lessee
harmless from and against any and all claims of any person (including Lessor’s
broker) making a claim based on any representation and/or alleged representation
of Lessor in connection with this Lease and all liabilities arising out of or in
connection with such claim.
     13. Access to Building and Parking. Lessee shall be granted access to the
Building, the Premises, and the parking provided in the Building twenty-four
(24) hours per day, seven (7) days per week, every day of the year.
     14. Parking. Lessee’s parking privileges shall be available to Lessee
twenty-four (24) hours per day, seven (7) days per week, every day of the year,
in the building garage. Lessee’s parking shall be non-tandem. Should Lessor
provide reserved, segregated, preferred, priority, valet or block parking to
other Lessees, the same shall be made available to Lessee on a pro rata basis.
     15. Entry by Lessor. Lessor and/or those acting on Lessor’s behalf may only
enter the Premises at reasonable hours and upon reasonable prior notice to
Lessee, except in cases of emergency or to supply normal and regular janitorial
or maintenance or security services pursuant to the terms of the Lease, in which
case no such notice shall be required. In any event, any such entry shall be
accomplished as expeditiously as reasonably possible and in a manner so as to
cause as little interference to Lessee as reasonably possible.
     16. First Right to Lease. Lessee shall have an on-going first right to
lease any space on the 4th or 6th floor of the Building (the “Option Space”).
Lessor shall provide Lessee with a listing of any available space in such Option
Space from time to time. Nothing contained herein shall reduce the Expansion
Space Options granted to Lessee. Space shall be “available” only to the extent
it is not subject to expansion, extension, first offer, first refusal and any
other existing rights of other Lessees in the Building which do not contradict
Lessee’s Expansion Space Options. Lessee shall then have the option (in the
event that Lessee is not then in default under the Lease, with any applicable
cure period having expired), exercisable by written notice to Lessor within six
(6) business days thereafter, to add any such available space to the Premises
immediately as it first becomes available. Any such available space shall be
leased to Lessee at the Fair Market Rental Rate for a term coterminous with the
balance of the Term remaining on Lessee’s Premises (or such shorter term as may
be necessary to prevent any conflict with such other Lessees’ rights to such
space or to prevent a conflict with Lessee’s Expansion Space Options, if they
have not expired). Such option shall not be personal to Lessee and may also be
exercised by any assignee of the Lease

-6-



--------------------------------------------------------------------------------



 



permitted under the terms of the Lease. In the event Lessee declines to exercise
a right to lease any particular Option Space and Lessor does not subsequently
lease it to a third party within 90 days at the rate offered to Lessee or
proposes to enter into a lease for such space at a rate less than 95% of the
rate offered to Lessee, Lessor shall re-offer such space to Lessee at the
revised Fair Market Rental Rate which Lessor would accept and Lessee shall have
an additional six (6) business days in which to accept such Option Space.
     17. Option To Extend. Lessee shall have one (1) extension option of three
(3) years for the Premises (“Extension Option”). Lessor shall provide Lessee
with no more than ten (10), nor less than three (3) months’ prior notice of the
last day by which Lessee must exercise or lose the Extension Option. Lessee
shall be required to give Lessor at least nine (9) months’ advance notice of its
election to exercise such Extension Option prior to the expiration of the Lease
or expiration of the then renewal period, as appropriate. The Base Rent for the
Extension Option shall be the then Fair Market Rental Rate. Lessee shall not
have any extension right if then in default under the Lease (with all notices
having been given and any applicable cure period having expired). This Extension
Option shall not be personal to Lessee and may be exercised by any assignee of
the Lease permitted under the terms of the Lease. The Extension Option shall be
applicable to all space leased by Lessee pursuant to the Lease.
     18. Exclusions from Operating Services.
          (a) Lessor further agrees that since one of the purposes of
calculating Operating Services and the purpose of the gross up provision is to
allow Lessor to require Lessee to pay for the costs attributable to its
Premises, Lessor agrees that (i) Lessor will not collect or be entitled to
collect Operating Services from all of its lessees in an amount which is in
excess of one hundred percent (100%) of the Operating Services actually paid by
Lessor in connection with the operation of the Building, and (ii) Lessor shall
make no profit from Lessor’s collections of Operating Services.
          (b) Each time Lessor provides Lessee with an actual and/or estimated
statement of Operating Services, such statement shall be itemized on a line item
by line item basis, showing the applicable expense for the applicable year and
the year prior to the applicable year.
     19. Audit Right. Notwithstanding any Sections of the Lease to the contrary,
in the event of any dispute regarding the amount due as Lessee’s Pro Rata Share
of Operating Services and/or the amount due as Operating Services pursuant to
Lease Section 19, Lessee shall have the right, after reasonable notice and at
reasonable times, to inspect and photocopy Lessor’s accounting records. If,
after such inspection and photocopying, Lessee continues to dispute the amount
of its Pro Rata Share of Operating Services, Lessee shall be entitled to retain
a national, independent, certified public accountant to audit and/or review
Lessor’s records to determine the proper amount of its Pro Rata Share of
Operating Services. If such audit or review reveals that Lessor has overcharged
Lessee, then within five (5) days after the results of such audit are made
available to Lessor, Lessor shall reimburse Lessee or give Lessee a rent credit
in the amount of such overcharge plus interest at the Interest Rate. If the
audit reveals that Lessee was undercharged, then within five (5) days after the
results of the audit are made available to Lessee, Lessee shall reimburse Lessor
the amount of such undercharge plus interest thereon at the Interest Rate.
Lessee agrees to pay the cost of such audit provided that, if the audit reveals
that Lessor’s determination of Lessee’s Percentage Share of

-7-



--------------------------------------------------------------------------------



 



Operating Services as set forth in any Actual Statement (such statement
submitted pursuant to and defined in Lease Section 19) sent to Lessee was in
error in Lessor’s favor by more than three percent (3%), Lessor shall pay the
cost of such audit. Lessor shall be required to maintain records of all
Operating Services and other Rent Adjustments for the entirety of the three-year
period (“Review Period”) following Lessor’s delivery to Lessee of each Actual
Statement setting forth Lessee’s Percentage Share of Operating Services. The
payment by Lessee of any amounts pursuant to Lease Section 19 shall not preclude
Lessee from questioning the correctness of any Actual Statement provided by
Lessor at any time during the Review Period, but the failure of Lessee to object
thereto prior to the expiration of the Review Period shall be conclusively
deemed Lessee’s approval of the Actual Statement.
     20. BOMA Method of Measurements. Lessor warrants and represents that the
rentable and usable areas of the Premises and the Building have been determined
in accordance with the standards set forth in ANSI Z65.1-1996, as promulgated by
the Building Owners and Managers Association (“BOMA”). Lessee shall have the
right, exercisable prior to the Commencement Date, to re-measure the Premises.
In the event that subsequent re-measurement of the Premises by Lessee, within
the time period specified above, indicates that the square footage measurement
prepared by Lessor produces a square footage number in excess of or lower than
the square footage number which would have resulted had the BOMA been properly
utilized, any payments due to Lessor from Lessee based upon the amount of square
feet contained in the Premises shall be proportionally, retroactively and
prospectively reduced or increased, as appropriate, to reflect the actual number
of square feet, as properly re-measured under the BOMA.
     21. Excess Utilities and Services/Actual Costs. Lessor shall furnish
premises, 24 hours per day, seven (7) days per week with elevator service, as
well as electricity for lighting and operation of general office computers and
other electronics, heat, office air conditioning, and server room HVAC, typical
of software development firms. Electrical capacity at the premises shall not
exceed the maximum watts per square footage allowed by the Electrical code for
the City of Seattle. In the event that Lessee requires utilities (including
electricity), heating, ventilating or air-conditioning (“HVAC”) and/or services
in excess of what Lessor is required to provide during Business Hours (as
defined in Lease Section 15 or at times other than during Business Hours, Lessor
agrees to provide such extra utilities and services, and Lessee agrees to
reimburse to Lessor its actual costs of providing such extra utilities and
services (“Actual Costs”), without a profit to or overhead charge by Lessor. In
the event Lessee requires electricity in excess of the existing service on the
floor, or modifications to the Base Building are required (such as risers or
conduits), Lessor shall make such modifications as promptly as possible, and
Lessee shall pay the Actual Costs of such modifications. Lessor may install a
separate electrical meter in Lessee’s server room, and bill Lessee separately
for such electrical consumption if Lessee’s electrical usage exceeds the usage
designed into the original build out of the premises.

-8-



--------------------------------------------------------------------------------



 



     This Lease Addendum has been duly executed by Lessor and Lessee as of the
date first above written.

                  “Lessor”    
 
                SELIG HOLDINGS COMPANY,         a Washington limited liability
company    
 
           
 
  By:   /s/ Martin Selig    
 
  Its:  
 
Managing Member    
 
                “Lessee”    
 
                MUZE, INC.,         a New York corporation    
 
           
 
  By:   /s/ William Stensrud    
 
  Its:  
 
   
 
     
 
   

-9-



--------------------------------------------------------------------------------



 



LEASE ADDENDUM
Modifying, amending and made a part of that certain
FOURTH AND VINE OFFICE LEASE
BETWEEN
SELIG HOLDINGS COMPANY, Lessor
AND
MUZE, INC., Lessee

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-2”
WORK LETTER AGREEMENT
     This WORK LETTER AGREEMENT (“Agreement”) is made and entered into as of the
8th day of September, 2006, by and between SELIG HOLDINGS COMPANY, a Washington
limited liability company (“Lessor”) and MUZE, INC., a New York corporation
(“Lessee”), in connection with the execution of the Lease between Lessor and
Lessee of even date herewith (“Lease”), who hereby agree as follows:
     1. General.
          (a) The purpose of this Agreement is to set forth how the Tenant
Improvements (as defined in Section 3 below) are to be constructed, who will
undertake the construction of the Tenant Improvements, who will pay for the
construction of the Tenant Improvements, and the time schedule for completion of
the construction of the Tenant Improvements.
          (b) Except as defined in this Agreement to the contrary, all terms
utilized in this Agreement shall have the same meaning ascribed to them in the
Lease. When work, services, consents or approvals are to be provided by or on
behalf of Lessor, the term “Lessor” shall include Lessor’s agents, contractors,
employees and affiliates.
          (c) The provisions of the Lease, except where clearly inconsistent or
inapplicable to this Agreement, are incorporated into this Agreement.
          (d) The Tenant Improvements shall be constructed pursuant to this
Agreement by Lessor at Lessor’s sole cost and expense.
     2. Construction.
          (a) Work Schedule. Lessor shall commence the construction of the
Tenant Improvements indicated on the plans prepared by Marvin Stein & Associates
Architects, dated                      and consisting of Sheet Nos. ___ through
___ (“Final Plans”), a descriptive summary of which is attached to this
Agreement as Schedule 1, no later than the date of execution of this Agreement
Lessor shall cause the Tenant Improvements to be completed, in accordance with
industry custom and practice, as soon as reasonably possible and at Lessor’s
sole cost and expense, except as otherwise noted.
          (b) Notice of Substantial Completion. Lessor shall deliver to Lessee
one (1) week’s prior written notice stating the date that the Premises are
expected to be Substantially Complete, or would be Substantially Complete were
it not for any Lessee Delay.
          (c) Change Orders. In the event that Lessee requests any changes to
the Final Plans, Lessor shall not unreasonably withhold its consent to any such
changes, and shall grant its consent to such changes within one (1) business day
after Lessor’s receipt of same, provided the changes do not adversely affect the
Building’s structure, systems, equipment or appearance. If any

 



--------------------------------------------------------------------------------



 



changes requested by Lessee and approved by Lessor increase the cost to Lessor
of constructing the Tenant Improvements shown on the Final Plans, Lessor shall
provide Lessee invoices documenting and evidencing such increased costs, and
Lessee shall reimburse Lessor for such increased costs within thirty (30) days
after the Commencement Date. The costs charged by Lessor to Lessee pursuant to
this Paragraph shall be an amount equal to the actual costs incurred by Lessor
to review the requested changes and to cause the Tenant Improvements, as
reflected by revised Final Plans, to be constructed above the costs that Lessor
would have had to pay to cause the Tenant Improvements to be constructed if such
changes had not been made.
     Lessee shall give Lessor written notice of latent defects in the Premises
which would not have been discovered by a reasonably diligent inspection of the
Premises at the time Lessee took possession thereof. Upon receipt of such
notice, Lessor will, with reasonable diligence, bring the Premises into
satisfactory condition as required by the Lease. Whenever possible and
practical, Lessor will utilize, for the construction of the Tenant Improvements,
items and materials of a quality equal to or greater than those items used
elsewhere in the Building.
     3. Tenant Improvements. The term “Tenant Improvements” shall mean all
improvements shown in the Final Plans and, to the extent specified in the Final
Plans, all freestanding work stations at tenant expense, built-ins, related
cabinets except as noted as tenant expense, reception desk, conference room
tables at tenant expense, to the extent specified in the mill work or comparable
contracts, all telecommunication equipment and related wiring at tenant expense,
and all carpets and floor coverings except as noted but, except as provided
above, Tenant Improvements shall not include any personal property of Lessee.
     4. Inspection. After Lessor has completed the construction of the Tenant
Improvements (excepting punch list items) and prior to Lessee’s move into the
Premises (“First Time”) and after the Premises are Substantially Complete and
within thirty (30) days after the expiration of the Move-In Period (“Second
Time”), in each case following two (2) business days’ advance written notice
from Lessee to Lessor, Lessor shall cause the Contractor to inspect the Premises
with a representative of Lessee and complete a punch list of unfinished items of
the Tenant Improvements. Authorized representatives for Lessor and Lessee shall
execute said punch list to indicate their approval thereof The items listed on
such punch list shall be completed by the Contractor within thirty (30) days
after the approval of such punch list or as soon thereafter as reasonably
practicable.
     5. Staging Area. In addition to Lessee’s rights with respect to storage
space as provided for under the Lease and the Addendum, during the period prior
to the Commencement Date, Lessee shall have the right, without the obligation to
pay rent, to use empty space in the Building designated by Lessor for the
purposes of storing and staging its furniture and equipment only. With respect
to this free storage space, Lessee shall be responsible for providing all
insurance and for providing any necessary fencing or other protective
facilities. Lessee shall hold Lessor harmless and shall indemnify Lessor from
and against any and all loss, liability or cost arising out of or in connection
with use of such storage space by Lessee. Lessee shall be obligated to remove
all of the stored materials and its fencing and other facilities within five
(5) business days after Lessee’s receipt of written notice from Lessor that such
staging area is needed by Lessor for construction of another Lessee’s premises,
in which event comparable space, to the extent available, shall be made
available to Lessee as a substitute staging area.

-2-



--------------------------------------------------------------------------------



 



     6. Clean-Up Expenses. Prior to the commencement of the Move-In Period,
Lessor shall thoroughly clean the Premises. In addition, after Lessee has
completed its move into the Premises, Lessor shall thoroughly clean the
Premises, including removal of all rubbish and debris, in a manner consistent
with the commencement of business from comparable premises in comparable
buildings in the vicinity of the Building, such that Lessee may commence its
business operations from the Premises immediately after Lessor completes such
clean-up. The costs of the cleaning provided by Lessor pursuant to this
Section shall not he included in Operating Expenses for the Building prior to
Lessee’s occupancy of the Premises.
     7. Move-In Priority. Provided that Lessee moves into the Building during
the Move-In Period, or, in the event Lessee moves into the Building at some time
other than the Move-In Period, and provided that Lessee has provided Lessor at
least two (2) weeks’ prior written notice of Lessee’s move into the Building,
Lessee shall have the exclusive right to use the freight elevators during the
weekend that it moves into the Building, but only to the extent such exclusive
use is necessary for Lessee to complete its move into the Building over one
(1) weekend in an orderly and efficient manner.
     8. No Miscellaneous Charges. Lessee shall not be charged for parking (to
the extent parking is available) or for the use of electricity, water, HVAC,
security, elevators and/or hoists during the Move-In-Period.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
date first written above.

                      LESSOR:       LESSEE:    
 
                    SELIG HOLDING COMPANY       MUZE, INC.     A Washington
limited liability company       a New York corporation    
 
                   
By:
  /s/ Martin Selig       By:   /s/ William Stensrud    
 
 
 
         
 
   
Its:
  Managing Member       Its:        
 
 
 
         
 
   

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 1
SUMMARY OF FINAL PLANS
[“TO BE ATTACHED”]

 



--------------------------------------------------------------------------------



 



(MAP) [v50481v5048101.gif]

 



--------------------------------------------------------------------------------



 



Muze
Tenant Improvement Estimated Scope – 4th & Vine Floor 5
See space plans dated August 14, 2006
Provide qualifications and assumptions.
     1. Coordinate construction requirements with Building Management.
     2. Re-use doors and relites. New relites to match size and type of
refurbished doors and relites.
     3. New walls between offices and conference rooms to have sound insulation
in wall.
     4. Re-use ceiling system and lighting throughout, replace any damaged
ceiling grid and tile. Provide building standard fluorescent down lights and
wall washers at reception area.
     5. Provide HVAC for new layouts. Engineer as required. Add an additional
5-ton of cooling at data center. This will increase the total cooling to
12-tons.
     6. Provide new reception desk. Lessee to be given an allowance of up to
$10,000.
     7. Provide new paint throughout including four (4) accent colors.
     8. Remove existing ADA restroom. Remove one (1) shower room and convert to
an ADA accessible bathroom, reuse existing components if up to code.
     9. All conference rooms to have blocking in one (1) wall each conference
room for plasma TV.
     10. Provide plastic laminate counters with open storage cabinets/shelving
above and below at copy rooms typical. Reuse parts of existing if possible,
provide new top.
     11. Provide new plumbing and sink at coffee room with plastic laminate
counter and cabinets.
     12. Reuse upper and lower plastic laminate closed cabinets as shown on plan
at lunchroom. Reuse plumbing and sink. Provide one (1) refrigerator, and
dishwasher. Provide coffee timer for tenant supplied coffee maker. Provide two
(2) accent pendant lights over island; assume $150 each.
     13. Provide a coat closet with hat shelf and coat rod. Provide storage
closets at corridor with shelving and doors.
     14. Provide floor to ceiling adjustable shelving on heavy-duty standards
and brackets at storage room, block as required.
     15. Patch and repair carpet where necessary. Provide new carpet for areas
that will require new carpet. Allow $28 materials only per sq/yd. Add freight
and installation to this number.

 



--------------------------------------------------------------------------------



 



Provide new rubber base where necessary. Provide VCT flooring at copy room,
lunch-room, coffee room and shipping and receiving.
     16. Provide hard-surface flooring or other mutually agreeable flooring in
elevator lobby and back corridor to shipping and receiving.
     17. Provide electrical as required throughout as required and per code.
This office runs multiple computers/screens per person. Provide one quad and one
duplex electrical outlet with one voice/data outlet at each office. Workstations
to have one quad electrical with one voice/data outlet. IT and development
office to have two quad outlets and one voice/data outlet each. A total of
approx. 28 workstations may have enough multiple computers and equipment to
warrant one dedicated 20-amp circuit per two (2) workstations. Tenant will
provide voice/data wiring. Contractor to provide pull string at each voice/data
location. The copy rooms will require duplex electrical outlets above the
counter and one dedicated 20-amp outlet for the copier. Also provide adequate
electrical for tenant’s printer at this location and throughout. The
receptionist will require two four-plex outlets, they will have one printer at
this location. Conference rooms require duplex outlets on 3 walls and core drill
for power/data hardwired into table. Provide adequate electrical at lunchroom
for appliances. Provide misc. convenience outlets throughout.
     18. Data Center to include Lessor provided but Lessee installed, pre-action
fire suppression system, UPS backup, generator and ATS transfer switch. Provide
all associated electrical as required. Provide anti-static floor in this room.
     19. Provide locking door with key card access at entry door and data
center.
     20. Provide Fire Extinguisher cabinets per code
     21. Provide all life safety devices as required by code.

-2-



--------------------------------------------------------------------------------



 



     
STATE OF WASHINGTON
  ) 
 
  ) ss.
COUNTY OF KING
  ) 

     On this 8th day of September, 2006, before me, a Notary Public in and for
the State of Washington, personally appeared MARTIN SELIG, to me known to be the
Managing Member, respectively, of Selig Holdings Company a Washington limited
liability company the entity that executed the foregoing instrument, and
acknowledged said instrument to be the free and voluntary act and deed of said
entity, for the uses and purposes therein mentioned, and on oath stated that
he/she/they is/are authorized to execute said instrument on behalf of the
entity.

         
 
  /s/ Jill H. Brandt    
 
 
 
NOTARY PUBLIC in and for the State of Washington, Residing at Sammamish).    
 
  My commission expires: November 11, 2008.    

     
STATE OF
  ) 
 
  ) ss.
COUNTY OF
  ) 

     On this ___ day of                     , 20___, before me, a Notary Public
in and for the State of                     , personally appeared
                                        , to me known to be the
                                        , respectively of                 
                          of the corporation that executed the within and
foregoing instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said corporation, for the uses and purposes therein
mentioned, and on the oath stated that he/she/the is/are authorized to execute
said instrument and that the seal affixed thereto is the corporate seal of said
corporation.
     IN WITNESS WHEREOF I have hereunto set my hand and official seal the day
and year first above written.

         
 
 
 
NOTARY PUBLIC in and for the State of
                    , Residing at                     ).
My commission expires:                     .    

 



--------------------------------------------------------------------------------



 



     
STATE OF WASHINGTON
  ) 
 
  ) ss.
COUNTY OF KING
  ) 

     On this 6th day of September, 2006, before me, a Notary Public in and for
the State of Washington, personally appeared William Stensrud, the individual(s)
who executed the within and foregoing instrument, and acknowledged said
instrument to be his/her/their free and voluntary act and deed for the uses and
purposes therein mentioned.

         
 
  /s/ Eric Scott Carnell    
 
 
 
Notary Public in and for the State of Washington, Residing at: Seattle).    
 
  My commission expires: October, 23, 2009.    

(Partnership)

     
STATE OF
  ) 
 
  ) ss.
COUNTY OF
  ) 

     On this ___ day of                     , 20___, before me, a Notary Public
in and for the State of                     , personally appeared
                                        , to me known to be partner(s) of
                                        , the partnership that executed the
foregoing instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said partnership, for the uses and purposes therein
mentioned, and on oath stated that he/she/they is/are authorized to execute said
instrument on behalf of the partnership.

         
 
 
 
Notary Public in and for the State of
                     Residing at:                         
 
  My commission expires:                         

(Corporation)

     
STATE OF
  ) 
 
  ) ss.
COUNTY OF
  ) 

     On this ___ day of                     , 20___, before me, a Notary Public
in and for the State of                                         , personally
appeared                                           , to me known to be the
                                        , respectively, of
                                                            , the corporation
that executed the within and foregoing instrument, and acknowledged said
instrument to be the free and voluntary act and deed of said corporation, for
the uses and purposes therein mentioned, and on oath stated that he/she/they
is/are authorized to execute said instrument and that the seal affixed is the
corporate seal of said corporation.

         
 
 
 
Notary Public in and for the State of
                     Residing at:                         
 
  My commission expires:                         

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FLOOR PLAN OF SUBLEASED PREMISES

 



--------------------------------------------------------------------------------



 



Exhibit B
(MAP) [v50481v5048102.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LANDLORD’S CONSENT
     Selig Holding Company, a Washington limited liability company, as Landlord
under the Lease, hereby consents to this Sublease and confirms the continuation
of the Lease in full force and effect with Sublandlord as tenant thereunder.
Landlord further represents that Section 7 of the Lease Addendum dated
September 8, 2006 is of no further force and effect with respect to Lessee and
that Lessee is under no obligation to remove any alterations and/or improvements
to the Premises following the Expiration Date, irrespective of whether such
alterations and/or improvements were made by Lessee prior to the date hereof, or
by Subtenant at any time prior to or after the date hereof.
     Landlord hereby consents to the change in permitted use of the Subleased
Premises as set forth in Section 4 of the Sublease. Landlord acknowledges that,
pursuant to Section 2.1 of the Sublease, any Expansion rights of Sublandlord
under the Lease have been assigned to Subtenant, and Landlord agrees that
Sections 43 and 44 of the Lease and Section 16 of the First Addendum shall apply
as between Landlord and Subtenant. Notwithstanding anything to the contrary in
the Sublease or the Lease, as incorporated therein, Landlord waives any rights
of distraint or to imposition of a landlord’s lien as a remedy for unpaid rent
or other changes due under this Lease. Provided, however, that Lessor shall
retain all rights and remedies afforded by law or equity with regard to any
personal property which is not removed from the premises by Subtenant within
fifteen days after Sublandlord’s surrender of the Premises following the
termination of the Sublease as a result of a default by Subtenant or
Sublandlord. Landlord hereby consents to the construction of the Subtenant
Improvements set forth in Exhibit E to this Sublease. The mutual release and
waiver of subrogation set forth in Section 8.4 of the Sublease shall apply as
between Landlord and Subtenant. As of the Commencement Date, all notices
required to be provided to Sublandlord under the Lease shall also be sent to
Subtenant.

          ACCEPTED AND AGREED:    
 
        LANDLORD:    
 
        Selig Holdings Company    
 
       
By:
  /s/ Martin Selig    
 
 
 
Martin Selig    
 
  Managing Member    

Dated: May 9, 2008

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FF&E

•   Twelve (12) tons of A/C capacity   •   APC Phase 3 power conditioner with 45
KBA of battery backup   •   InterTel PBX and phones, with approximately seventy
to eighty (70-80) handsets   •   Ten (10) Racks   •   Two Hundred Eighty Eight
(288) ports of phone cable with cable management   •   Four Hundred Fifty Six
(456) ports of Cat 5e network with cable management   •   Two (2) Foundry Big
Iron MOS core routers   •   Openeye CCTV security for the server room and all
fifth floor entrance points   •   Fibre connection   •   Chairs (41 plain, 26
white kitchen, 2 stools, 36 perforated)   •   Desks (1 large black, 9 large
white, 9 white, 1 stand-up)   •   Storage Units (92 short file drawers, 3 tall
file cabinets, 1 credenza)   •   Tables (4 round, 3 lunchroom, 2 large
conference)   •   Appliances (1 small refrigerator, 1 microwave, 2 toasters, 1
dishwasher)   •   90 Cubicles   •   21 Telephones and 7 boxes full of telephones
  •   29 Lamps   •   1 Rolling Whiteboard   •   1 Small Whiteboard

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SUBTENANT IMPROVEMENTS

 



--------------------------------------------------------------------------------



 



Description of Sub Tenant Improvements
(MAP) [v50481v5048103.gif]

 